





PURCHASE AND SALE AGREEMENT

























Community Names:

Brookside Village, Berwick, Pennsylvania

Pleasant View Estates, Bloomsburg, Pennsylvania

Maple Manor, Taylor, Pennsylvania

Moosic Heights, Avoca, Pennsylvania

Oakwood Lake Village, Tunkhannock, Pennsylvania










Date:  October 31, 2010





EAST\43617630.13 10/29/10




TABLE OF CONTENTS




Page










ARTICLE 1

SALE OF PROPERTY

1

ARTICLE 2

PURCHASE

1

2.1

Deposit Money

1

2.2

Cash at Closing

1

ARTICLE 3

TITLE MATTERS

2

3.1

Title Defects

2

3.1.1

Certain Exceptions to Title

2

3.1.2

Discharge of Title Objections

2

3.2

Title Insurance

3

ARTICLE 4

BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

3

4.1

Termination of Agreement During Due Diligence Period

3

4.2

Property Sold “As Is”

3

4.3

Buyer’s Reports

4

4.4

Survival

4

ARTICLE 5

ADJUSTMENTS AND PRORATIONS

4

5.1

Lease Rentals and Other Revenues

4

5.1.1

Definition of “Revenues”

4

5.1.2

Revenues

4

5.2

Real Estate Taxes and Other Fees and Assessments

5

5.3

Other Property Operating Expenses

5

5.4

Tenant Deposits, Fees and Charges

5

5.5

Closing Costs

5

5.6

Lease Expenses

6

5.7

Apportionment Credit

6

5.8

Recourse Notes

6

5.9

Sold Homes and Additional Homes

6

ARTICLE 6

CLOSING

7

6.1

Closing Date

7

6.2

Title Transfer and Payment of Purchase Price

8

6.3

Seller’s Closing Deliveries

8

6.4

Buyer’s Closing Deliveries

9

ARTICLE 7

CONDITIONS TO CLOSING

10

7.1

Conditions to Seller’s Obligations

10

7.2

Conditions to Buyer’s Obligations

10

7.3

Waiver of Failure of Conditions Precedent

10

7.4

Approvals not a Condition to Buyer’s Performance

11

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

11

8.1

Buyer’s Representations

11

8.1.1

Buyer’s Authorization

11





 

-i-




EAST\43617630.13 10/29/10







TABLE OF CONTENTS

(continued)

Page







8.1.2

Buyer’s Financial Condition

11

8.1.3

Executive Order 13224

11

8.1.4

Buyer’s Recertification of Buyer’s Warranties

11

8.2

Seller’s Representations

11

8.2.1

Seller’s Authorization

11

8.2.2

Litigation

12

8.2.3

Contracts

12

8.2.4

Rent Roll; Operating Statements

12

8.2.5

Personal Property

12

8.2.6

Pending Condemnation

12

8.2.7

Violations

12

8.3

General Provisions

12

8.3.1

No Representation as to Leases

12

8.3.2

Definition of “Seller’s Knowledge” and “Written Notice” to Seller

12

8.3.3

Seller’s Representations Deemed Modified

13

8.3.4

Seller’s Recertification of Seller’s Warranties

13

8.3.5

Notice of Breach; Seller’s Right to Cure

13

8.3.6

Survival; Limitation on Seller’s Liability

14

ARTICLE 9

COVENANTS

14

9.1

Buyer’s Covenants

14

9.1.1

Buyer’s Indemnity; Delivery of Reports

14

9.1.2

“ARC” Name

14

9.1.3

Inquiries Regarding Communities; Access

14

9.1.4

Employees

15

9.2

Seller’s Covenants

15

9.2.1

Contracts

15

9.2.2

Maintenance of Property

15

9.2.3

Termination of Management Agreement

15

9.2.4

Leasing and Sales

15

9.2.5

Seller’s Cure Obligation

15

9.2.6

Lease Enforcement

15

9.2.7

Fictitious Names/Telephone Numbers

16

9.3

Mutual Covenants

16

9.3.1

Confidentiality; Access

16

9.3.2

Publicity

16

9.3.3

Brokers

16

9.3.4

Tax Protests; Tax Refunds and Credits

16

9.4

Survival

17

ARTICLE 10

DEFAULT

17

10.1

Buyer’s Default

17

10.2

Seller’s Default

17

10.3

Post-Closing Defaults

18

ARTICLE 11

CONDEMNATION/CASUALTY

18





 

-ii-




EAST\43617630.13 10/29/10







TABLE OF CONTENTS

(continued)

Page







11.1

Condemnation

18

11.1.1

Right to Terminate

18

11.1.2

Assignment of Proceeds

18

11.2

Destruction or Damage

18

11.3

Insurance

19

11.4

Effect of Termination

19

11.5

Waiver

19

ARTICLE 12

ESCROW

19

12.1

Investment of Escrow Deposits

19

12.2

Delivery of Escrow Deposits

19

12.2.1

Upon Closing

19

12.2.2

If Closing Does Not Occur

19

12.3

Escrow Agent as Stakeholder

20

12.4

Income Taxes on Escrow Deposits

20

12.5

Escrow Agent Acknowledgment

20

12.6

Interest on Deposit

20

ARTICLE 13

MISCELLANEOUS

20

13.1

Assignment

20

13.2

Designation Agreement

20

13.2.1

Reporting Person

21

13.2.2

Furnish Information

21

13.2.3

Seller’s Taxpayer Identification Number

21

13.2.4

Retention of Agreement

21

13.2.5

Agent Acknowledgment

21

13.3

Survival/Merger

21

13.4

Integration; Waiver

21

13.5

Governing Law

21

13.6

Captions Not Binding; Exhibits

21

13.7

Binding Effect

21

13.8

Severability

22

13.9

Notices

22

13.10

Counterparts

23

13.11

No Recordation

23

13.12

Additional Agreements; Further Assurances

23

13.13

Construction

23

13.14

Business Day

23

13.15

Maximum Aggregate Liability

23

13.16

JURISDICTION

24

13.17

WAIVER OF JURY TRIAL

24

13.18

Facsimile Signatures

24

13.19

Attorneys’ Fees

24

13.20

Time

24

13.21

Waiver of Tender

24





 

-iii-




EAST\43617630.13 10/29/10
















EXHIBITS




Schedule 1

Index of Defined Terms

Schedule 2

Defined Terms

Schedule 3

Community Name, Seller and FEIN No.

Exhibit A

Legal Description

Exhibit B

List of Contracts

Exhibit C

Form of Deed

Exhibit D

Form of Bill of Sale

Exhibit E

Form of Assignment of Leases

Exhibit F

Form of Assignment of Intangible Property

Exhibit G

Form of Notice to Tenants

Exhibit H

Form of FIRPTA Affidavit

Exhibit I

Survey

Exhibit J

Notices of Litigation and Condemnation

Exhibit K

Confidentiality Agreement

Exhibit L

Access Agreement

Exhibit M

Schedule of Personal Property

Exhibit N

Form of Notice to Vendors

Exhibit O

Other Section 6.2 Prorations

Exhibit P

Homes

Exhibit Q

Notes

Exhibit R

Recourse Notes

Exhibit S

Additional Homes

Exhibit T

Form of Indemnity

Exhibit U

Form of Assignment of Supplemental Agreements

Exhibit V

Title Policies

Exhibit W

Violations








- i -




EAST\43617630.13 10/29/10










PURCHASE AND SALE AGREEMENT







THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made to be effective as of
October

__, 2010, by ARCPA PROPERTIES LLC, a Delaware limited liability company
(“Seller”), and UMH PROPERTIES, INC., a Maryland corporation (“Buyer”).

W I T N E S S E T H:

In consideration of the mutual covenants and agreements set forth herein the
parties hereto do hereby agree as provided in this Agreement.  All capitalized
terms used but not otherwise defined herein shall have the meaning ascribed to
such terms as set forth on Schedule 2 attached hereto.

ARTICLE 1  SALE OF PROPERTY

Seller agrees to sell, transfer and assign, and Buyer agrees to purchase, accept
and assume, subject to the Permitted Exceptions and the terms and conditions set
forth in this Agreement and the Exhibits attached hereto, all of Seller’s right,
title and interest in and to the Property.  Buyer and Seller acknowledge and
agree that the Notes, the Recourse Notes (subject to Section 5.8 below) and the
Homes shall be transferred to Buyer as part of the Transaction, subject to the
terms of any agreement with any tenant relating to any Home(s).  If the Property
includes more than one Community:  (a) the obligations of the individual
Community owners comprising Seller shall be several (not joint and several)
obligations, and no such individual Community owner shall be liable for any
obligation of Seller hereunder relating to any Community other than the
Community owned by such individual Community owner; and (b) references to the
“Property” shall be interpreted as if followed by the words “or the applicable
Community, as appropriate”; and (c) any termination of this Agreement for any
reason whatsoever shall be a termination of this Agreement as to all Communities
comprising the Property.

ARTICLE 2  PURCHASE

The purchase price (the “Purchase Price”) to be paid by Buyer for the Property
is Twenty-Five Million and no/100 dollars ($25,000,000.00).  The Purchase Price
shall be paid in the following manner:

2.1

Deposit Money.  Buyer shall deposit earnest money as herein provided in the
aggregate amount of $500,000.00 (together with all interest earned thereon, the
“Deposit”).  Within one (1) business day following the full and final execution
of this Agreement and as a condition precedent to the effectiveness of this
Agreement, Buyer shall deposit $200,000.00 of the Deposit in immediately
available funds with Escrow Agent.  No later than one (1) business day following
the expiration or earlier termination of the Due Diligence Period, Buyer shall
deposit with the Escrow Agent the additional $300,000.00 of the Deposit in
immediately available funds as an additional deposit.  The Deposit shall be held
and delivered by Escrow Agent in accordance with the provisions of Article 12.
 Any interest earned on the Deposit shall be considered a part of the Deposit.
 Except as otherwise set forth herein, the Deposit shall be applied against the
Purchase Price at Closing.

2.2

Cash at Closing.  On the Closing Date, Buyer shall pay to Seller an amount equal
to the Purchase Price, subject to the prorations and adjustments set forth in
Article 5 or as otherwise provided under this Agreement, plus any other amounts
required to be paid by Buyer at Closing, in immediately available funds by wire
transfer as more particularly set forth in Section 6.2.





EAST\43617630.13 10/29/10










ARTICLE 3  TITLE MATTERS

3.1

Title Defects.

3.1.1

Certain Exceptions to Title.  Seller shall cause to be delivered to Buyer within
twenty (20) days after the date of this Agreement the Title Commitment and Title
Documents from the Title Company.  Buyer shall have the right to object in
writing to any title matters that are not Permitted Exceptions (herein
collectively called the “Other Exceptions”) shown on the Title Commitment, Title
Documents and Survey by written notice to Seller given no later than five
(5) business days after the later of the delivery of the Title Commitment and
the Title Documents, and to any Other Exceptions first appearing on any
subsequent update to the Title Commitment, Title Documents or Survey within five
(5) business days after Buyer obtains knowledge thereof or is Deemed to Know of
their existence, but in any event no later than the Closing Date.  Unless Buyer
shall timely object to such Other Exceptions, all such Other Exceptions shall be
deemed to constitute additional Permitted Exceptions.  Any Other Exceptions that
are timely objected to by Buyer shall be herein collectively called the “Title
Objections.”  Seller shall, at Closing, remove or cause to be removed any Title
Objections to the extent (and only to the extent) that such Title Objections are
(A) mortgage financing documentation, or (B) mechanics’ or materialmen’s liens
and other liens evidencing monetary encumbrances (other than liens for
non-delinquent general real estate taxes) which are removable by payment of
liquidated and ascertainable amounts, or (C) liens created or suffered to exist
by Seller or its agents and affiliates, but only to the extent such liens are
not referenced in the Title Commitment, Title Documents or Survey (collectively,
the “Required Clearance Exceptions”).  In addition, Seller may elect (but shall
not be obligated) to remove, or cause to be removed, at its expense, any other
Title Objections.  Seller shall be entitled to a reasonable adjournment of the
Closing (not to exceed ninety (90) days) for the purpose of the removal of any
Required Clearance Exceptions or other Title Objections, which removal will be
deemed effected by the issuance of title insurance eliminating or insuring
against the effect of the Title Objections.  To the extent that the same do not
constitute Required Clearance Exceptions, Seller shall notify Buyer in writing
within five (5) business days after receipt of Buyer’s notice of Title
Objections whether Seller elects to remove the same.  If Seller is unable to
remove or cause the Title Company to endorse over any Required Clearance
Exceptions (after using reasonable efforts as provided in Section 9.2.5) or
other Title Objections which Seller has elected to remove or cause the Title
Company to endorse over prior to the Closing, or if Seller elects not to remove
or cause the Title Company to endorse over one or more Title Objections that are
not Required Clearance Exceptions, Buyer may elect to either (a) terminate this
Agreement in its entirety by notice given to Seller (1) on the Closing Date if
Seller is unable to remove or cause the Title Company to endorse over any such
Title Objections, or (2) within five (5) days after notice from Seller of its
election not to remove or to cause the Title Company to endorse over any such
Title Objections, in either which event the Deposit shall be refunded to Buyer,
and thereafter, the parties shall have no further rights or obligations
hereunder except for obligations which expressly survive the termination of this
Agreement, or (b) waive such Title Objections, in which event such Title
Objections shall be deemed additional “Permitted Exceptions,” and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price.

3.1.2

Discharge of Title Objections.  If on the Closing Date there are any Required
Clearance Exceptions or any other Title Objections which Seller has elected to
pay and discharge, Seller may use any portion of the Purchase Price to satisfy
the same, provided Seller shall either (a) deliver to Buyer at the Closing
instruments in recordable form sufficient to cause such Title Objections to be
released of record, together with the cost of recording or filing





- 2-




EAST\43617630.13 10/29/10










such instruments, or (b) cause the Title Company to insure over the same,
without any additional cost to Buyer, whether such insurance is made available
in consideration of payment, bonding, indemnity of Seller or otherwise.

3.2

Title Insurance.  At Closing, the Title Company shall issue to Buyer an Owner’s
Form title insurance policy pursuant to the terms of the Title Commitment with
Seller requirements satisfied as is customary in the state where the Property is
located (collectively, the “Owner’s Title Policy”), in the amount of the
Purchase Price, insuring that fee simple title to the Real Property is vested in
Buyer, subject to the Permitted Exceptions.  Buyer shall be entitled to request
that the Title Company provide such endorsements or amendments to the Owner’s
Title Policy and Survey as Buyer may reasonably require, provided that (a) such
endorsements or amendments shall be at no cost to, and shall impose no
additional liability on, Seller, and (b) Buyer’s obligations under this
Agreement shall not be conditioned upon Buyer’s ability to obtain such
endorsements or amendments and, if Buyer is unable to obtain such endorsements
or amendments, Buyer shall nevertheless be obligated to proceed to close the
Transaction without reduction of or set off against the Purchase Price, and
(c) the Closing shall not be delayed as a result of any such requirements of
Buyer.

ARTICLE 4  BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

4.1

Termination of Agreement During Due Diligence Period.  If Buyer is not
reasonably satisfied with the results of its Due Diligence during the Due
Diligence Period, Buyer may terminate this Agreement in its entirety by written
notice to Seller given in accordance with the provisions of Section 13.9 hereof
at any time prior to 5:00 p.m. Central Time on the last day of the Due Diligence
Period, and, in the event of such termination, neither Seller nor Buyer shall
have any liability hereunder except for those obligations which expressly
survive the termination of this Agreement, Buyer shall be entitled to the return
of the Deposit.  In the event Buyer fails to terminate this Agreement prior to
5:00 p.m. Central Time on the last day of the Due Diligence Period, Buyer shall
be deemed to have waived its rights to terminate this Agreement in accordance
with this Article 4.  

4.2

Property Sold “As Is”.

(a)

Buyer acknowledges and agrees that (i) the Property is being sold, and Buyer
shall accept possession of the Property on the Closing Date, “AS IS, WHERE IS,
WITH ALL FAULTS”, with no right of setoff or reduction in the Purchase Price;
(ii) except for Seller’s Warranties, none of the Seller Parties have or shall be
deemed to have made any verbal or written representations, warranties, promises
or guarantees (whether express, implied, statutory or otherwise) to Buyer with
respect to the Property, any matter set forth, contained or addressed in the
Documents (including, but not limited to, the accuracy and completeness thereof)
or the results of Buyer’s Due Diligence; and (iii) Buyer has confirmed
independently all information that it considers material to its purchase of the
Property or the Transaction.  Buyer specifically acknowledges that, except for
Seller’s Warranties, Buyer is not relying on (and Seller and each of the other
Seller Parties does hereby disclaim and renounce) any representations or
warranties of any kind or nature whatsoever, whether oral or written, express,
implied, statutory or otherwise, from Seller or any other Seller Parties, as to
any matter whatsoever.  Buyer further acknowledges and agrees that, except for
Seller’s Warranties, Seller is under no duty to make any affirmative disclosures
or inquiry regarding any matter which may or may not be known to Seller or any
of the other Seller Parties, and Buyer, for itself and for its successors and
assigns, hereby expressly waives and releases Seller and each of the other
Seller Parties from any such duty that otherwise might exist.

(b)

Any reports, repairs or work required by Buyer are the sole responsibility of
Buyer, and Buyer agrees that there is no obligation on the part of Seller to
make any changes, alterations





- 3-




EAST\43617630.13 10/29/10










or repairs to the Property or to cure any violations of Law or to comply with
the requirements of any insurer.  

(c)

Except as expressly provided hereinbelow in this Subsection (c), Buyer, for
Buyer and Buyer’s successors and assigns, hereby releases Seller and each of the
other Seller Parties from, and waives all claims and liability against Seller
and each of the other Seller Parties for or attributable to, the following:

(i)

any and all statements or opinions heretofore or hereafter made, or information
furnished, by the Seller Parties to Buyer or any of Buyer’s Representatives; and

(ii)

any and all losses, costs, claims, liabilities, expenses, demands or obligations
of any kind or nature whatsoever attributable to the Property, whether arising
or accruing before, on or after the Closing Date and whether attributable to
events or circumstances which have heretofore or may hereafter occur, including,
without limitation, all losses, costs, claims, liabilities, expenses, demands
and obligations with respect to the structural, physical, and environmental
condition of the Property;

(iii)

provided, however, that the release and waiver set forth in this Section 4.2(c)
is not intended and shall not be construed to affect or impair any rights or
remedies that Buyer may have under this Agreement against Seller as a result of
a breach of any of Seller’s Warranties or of any covenant of Seller expressly
set forth in this Agreement.

4.3

Buyer’s Reports.  If Buyer shall terminate this Agreement pursuant to this
Article 4 or if the Transaction shall otherwise not close as provided in this
Agreement, upon Seller’s request, Buyer agrees to promptly deliver to Seller any
and all third party reports prepared on behalf of Buyer in connection with the
Transaction, whether or not such reports are in final form.

4.4

Survival.  Notwithstanding anything to the contrary herein, the provisions of
this Article 4 shall survive the Closing and shall not be merged therein.

ARTICLE 5  ADJUSTMENTS AND PRORATIONS

The following adjustments and prorations shall be made for each Community as of
11:59 p.m. on the Closing Date (the “Cut-Off Time”):

5.1

Lease Rentals and Other Revenues.

5.1.1

Definition of “Revenues”.  For purposes of this Article 5, the term “Revenues”
shall mean all rents due from the tenants under the Leases (including without
limitation all pass-through payments due from tenants for utilities and trash
collection and other services), and all other revenue derived from the
Community, including payments to Seller or Seller Affiliates under the Notes and
periodic payments to Seller under telephone and cable provision agreements and
the like but excluding any payments previously made to Seller under such
agreements (which payments shall be retained by Seller and not be subject to
proration hereunder).

5.1.2

Revenues.  Seller shall be entitled to all Revenues attributable to any period
through the Cut-Off Time.  Buyer shall be entitled to all Revenues attributable
to any period after the Cut-Off Time.  Prorations for Revenues shall be
calculated and paid at Closing; provided that, with respect to Revenues that are
delinquent as of the Cut-Off Time, there shall be a





- 4-




EAST\43617630.13 10/29/10










credit to Seller only for those Revenues that are delinquent for sixty (60) days
or less as of the Cut-Off Time and no credit shall be provided to Seller for
Revenues delinquent for more than sixty (60) days as of the Cut-Off Time.  After
Closing, Revenues shall not be subject to reproration and Buyer shall have an
exclusive right to collect the sums due under the Leases.  

5.2

Real Estate Taxes and Other Fees and Assessments.  Real estate taxes, together
with any other items listed on Exhibit O attached hereto and incorporated herein
by this reference, assessed for the Tax Year in which Closing occurs shall be
prorated based upon the actual number of days in such Tax Year, with Seller
being responsible for that portion of such Tax Year occurring prior to the
Cut-Off Time and Buyer being responsible for that portion of such Tax Year
occurring after the Cut-Off Time.  If, at Closing, the real estate tax rate and
assessments have not been set for the Tax Year in which the Closing occurs, then
the proration of such taxes shall be based upon the rate and assessments for the
preceding Tax Year, and such proration shall be final.  Seller shall pay all
installments of special assessments due and payable on or before the Closing
Date, and Buyer shall pay all installments of special assessments due and
payable after the Closing Date; provided, however, that Seller shall not be
required by the foregoing to pay any installments of special assessments which
have not been confirmed or which relate to projects that have not been completed
as of  the date hereof.

5.3

Other Property Operating Expenses.  Operating expenses for the Property
(including without limitation license and permit fees for assignable or
transferable licenses and permits, if any) shall be prorated as of the Cut-Off
Time.  Seller shall pay all utility charges and other operating expenses
attributable to the Property prior to the Cut-Off Time (except for those utility
charges and operating expenses payable directly by tenants to the providers
thereof), and Buyer shall pay all utility charges and other operating expenses
attributable to the Property after the Cut-Off Time.  Prorations for all items
of Property operating expenses shall be calculated and paid at Closing.
 Following the Closing Date, (i) Buyer shall pay when due all invoices issued
for Property operating expenses (except for invoices entirely attributable to
the period prior to the Cut-Off Time, which shall be forwarded to Seller for
payment), and (ii) Seller and Buyer shall cooperate with each other to effect
the transfer of Property owner responsibilities under the Contracts, utility
accounts and applicable licenses and permits.  Seller shall not assign to Buyer
any deposits which Seller has made with any of the utility services or companies
servicing the Property, all of which, together with any amounts on deposit with
governmental authorities in connection with development of or improvements to
the Property, shall remain the property of Seller.  Buyer shall arrange with
such services and companies to have accounts opened in Buyer’s name beginning at
the Cut-Off Time.  Notwithstanding the foregoing to the contrary, with respect
to any utility charges that are paid in arrears, the proration for such
utilities shall be based upon the utility charges for the immediately preceding
quarter (with reasonable adjustments for seasonality) and any such proration
shall be final.

5.4

Tenant Deposits, Fees and Charges.  At Closing, Seller shall give Buyer a credit
against the Purchase Price in the aggregate amount of all cash security deposits
reflected on the rent roll included in the Documents less any administrative or
similar charges to which Seller may be entitled under applicable Law.  Seller
shall not assign to Buyer and shall retain any non-refundable deposits, fees or
charges made by tenants, including without limitation cleaning fees,
redecorating fees, administration fees, amenity fees and pet fees, and there
shall be no proration of such items.  Buyer shall notify tenants under the
Leases as required by applicable Law, if any, of the transfer of the security
deposits and Buyer agrees to indemnify and hold Seller harmless from any claims,
demands, suits, damages and expenses related to such notice requirement.  The
obligation of Buyer under this Section 5.4 shall survive the Closing (and not be
merged therein).

5.5

Closing Costs.  Except as expressly provided to the contrary in this
Section 5.5, Buyer shall pay all costs and expenses associated with the
Transaction, including, without limitation, (a) all premiums





- 5-




EAST\43617630.13 10/29/10










and charges of the Title Company for any endorsements to the owner’s or lender’s
policy of title insurance requested by Buyer or its lender, (b) the cost of any
updates or revisions to the Survey required by Buyer, its lender or the Title
Company, (c) all recording and filing charges in connection with the instrument
by which Seller conveys the Property, (d) all escrow or closing charges, (e) all
personal property or sales and use taxes due in connection with the Property and
one half (½) of all transfer taxes, documentary stamp taxes and similar charges,
if any, applicable to the transfer of the Property to Buyer (in all events
regardless of which party may be obligated to pay such taxes by statute or
ordinance), (f) all costs of Buyer’s Due Diligence, including fees due its
consultants and attorneys, and (g) all lenders’ fees and charges related to any
financing to be obtained by Buyer.  Seller shall pay (i) all fees due its
attorneys, (ii) the cost of the Survey (net of the cost of any updates or
revisions to the Survey required by Buyer or its lender), (iii) the premium for
owner’s policy of title insurance (and the title policy for Buyer’s lender,
provided that issuance of Buyer’s lender’s policy of title insurance is at no
cost and does not result in an increase in premium or charge for the owner’s
policy of title insurance), (iv) all costs incurred in connection with causing
the Title Company to remove any Required Clearance Exceptions or to remove any
other Title Objections to the extent Seller elects to remove any such matter,
(v) one half (½) of all transfer taxes, documentary stamp taxes and similar
charges, if any, applicable to the transfer of the Property to Buyer, and
(vi) any pre-payment penalties or defeasance costs associated with Seller’s
existing financing.  The obligations of the parties under this Section 5.5 shall
survive the Closing (and not be merged therein) or any earlier termination of
this Agreement.

5.6

Lease Expenses.  Seller shall retain responsibility for and shall pay when and
as due all lease or finder fees and commissions payable with respect to Leases
to tenants whose move-in date occurred on or before the date of this Agreement.
 Buyer shall be responsible for and shall pay when and as due all lease or
finder fees and commissions payable with respect to Leases to tenants whose
move-in date occurred after the date of this Agreement.

5.7

Apportionment Credit.  In the event the apportionments to be made at the Closing
result in a credit balance (a) to Buyer, such sum shall be paid at the Closing
by giving Buyer a credit against the Purchase Price in the amount of such credit
balance, or (b) to Seller, Buyer shall pay the amount thereof to Seller at the
Closing by wire transfer of immediately available funds to the account or
accounts to be designated by Seller for the payment of the Purchase Price.

5.8

Recourse Notes.  Buyer and Seller acknowledge and agree that the Purchase Price
includes the assignment to Buyer at Closing of the Notes and the Recourse Notes.
 As of the date of this Agreement, the Recourse Notes are owned by 21st Mortgage
Corporation, a Delaware corporation (“21st”) subject to and in accordance with
the terms of either (x) a Loan Purchase Agreement (the “Loan Purchase
Agreement”) dated September 24, 2010 between 21st and Enspire Finance, LLC, a
Delaware limited liability company (an affiliate of Seller) and joined by other
affiliates of Seller, or (y) a Manufactured Home Dealer Agreement (the “Dealer
Agreement”) dated January 12, 2010 between 21st, ARC Dealership LLC, a Delaware
limited liability company, and ARC Real Estate, LLC, a Delaware limited
liability company (each, an affiliate of Seller).  The Dealer Agreement and the
Loan Purchase Agreements are referred to collectively as the “21st Agreements”.
 Pursuant to the Loan Purchase Agreement, in connection with the sale of the
Communities to Buyer, Seller or its affiliate may assign to Buyer (in which
event Buyer shall assume) certain obligations of Seller or its affiliate under
the Loan Purchase Agreement with respect to the Recourse Notes that are secured
by liens on manufactured homes located at the Communities (as more specifically
described in the Loan Purchase Agreement, the “Repossession Purchase
Obligation”).  The Dealer Agreement does not expressly provide a similar right
of assignment.  However, for purposes of this Agreement, the term Repossession
Purchase Obligation shall include any obligation on the part of Seller or its
affiliates to repurchase any of the Recourse Notes that are subject to the
Dealer Agreement.  On or before the expiration of the Due Diligence Period,
Buyer and Seller shall each determine, in its respective sole





- 6-




EAST\43617630.13 10/29/10










and absolute discretion, whether or not the Transaction includes an assumption
by Buyer of the Repossession Purchase Obligation of Seller and its affiliates
with respect to the Recourse Notes.  To that end, if either party so elects,
Buyer and/or Seller shall each provide to the other written notice of such
party’s election to include the assumption by Buyer of the Repossession Purchase
Obligation as part of the Transaction (the “Assumption Notice”) on or before the
end of the Due Diligence Period.  If, prior to the end of the Due Diligence
Period, Buyer and Seller send an Assumption Notice to one another, then Seller
shall provide a credit to Buyer at Closing in the amount of $750,000 and Seller
shall assign to Buyer and Buyer shall assume from Seller the Repossession
Purchase Obligation with respect to the Recourse Notes and Seller shall not have
any obligation to assign the Recourse Notes to Buyer at Closing.  If, on the
other hand, on or before the expiration of the Due Diligence Period, either (A)
Buyer and/or Seller provide written notice to the other party that no Assumption
Notice will be provided, or (B) Buyer and/or Seller fail to deliver the
Assumption Notice, then (1) the full Purchase Price shall be due at Closing
without a $750,000 credit to Buyer, and (2) the Notes and the Recourse Notes
shall be assigned by Seller to Buyer as contemplated by Section 6.3(f) of this
Agreement without modification by this Section 5.8.

5.9

Sold Homes and Additional Homes.  If any Home is sold in the ordinary course of
business after the date hereof, Buyer shall receive a credit against the
Purchase Price at Closing in an amount equal to the net proceeds received by
Seller or a Seller Affiliate from such sale; provided that no such credit shall
be provided to Buyer in connection with the sale of a Home that is subject to a
lease-to-own agreement. Buyer shall be responsible for the cost of (i) the
manufactured homes set forth on Exhibit S attached hereto, and (ii) any
manufactured homes acquired by Seller after the date of the preparation of
Exhibit S attached hereto (as set forth on Exhibit S) (such homes referred to in
the foregoing clauses (i) and (ii), collectively, the “Additional Homes”).  At
Closing, there shall be a credit to Seller for the cost of the Additional Homes,
which shall include, without limitation, the purchase price, set price, and
refurbishment expenses paid by Seller for such Additional Homes.  Upon request,
Seller shall provide reasonable evidence of such costs to Buyer.

ARTICLE 6  CLOSING

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

6.1

Closing Date.  Subject to Seller’s right to extend the Closing as provided in
this Section 6.1 and elsewhere in this Agreement, Closing shall occur on the
Closing Date; provided, however, Seller shall have the right (in its discretion)
to extend the Closing Date one or more times, in each event to be exercised by
written notice thereof to Buyer on or before the Closing (as extended), for a
period not to exceed in the aggregate forty-five (45) days after the
initially-scheduled Closing Date in order to accommodate certain conditions
related to the payoff or defeasance, as applicable, of Seller’s existing debt
encumbering the Property.  If Seller elects to extend the Closing Date pursuant
to the immediately preceding sentence, the Closing Date as so extended shall
occur on a date mutually agreeable to Buyer and Seller; provided, however, that
(a) any such date must satisfy the conditions of the immediately preceding
sentence relating to the payoff or defeasance of Seller's existing debt, (b)
upon Seller's delivery of written notice of its decision to extend the Closing
Date, the parties shall work together in good faith to elect a mutually
agreeable extended Closing Date, and (c) if, despite working together in good
faith, the parties shall be unable to mutually agree upon an extended Closing
Date within five (5) business days after Seller's delivery of written notice of
its decision to extend the Closing Date, the Closing Date shall be the proposed
date set forth by Seller in such written notice.  Closing shall be accomplished
through a deed and escrow closing with the Title Company.  Time is of the
essence with respect to the Closing Date.

6.2

Title Transfer and Payment of Purchase Price.  Provided all conditions precedent
to Seller’s obligations hereunder have been satisfied, Seller agrees to convey
the Property to Buyer against





- 7-




EAST\43617630.13 10/29/10










payment of the Purchase Price as set forth below.  Provided all conditions
precedent to Buyer’s obligations hereunder have been satisfied, Buyer agrees to
pay the amount specified in Article 2 by wire transfer of immediately available
funds to the account or accounts designated by Seller for payment of the
Purchase Price no later than 12:00 Noon Central Time, as confirmed by
transmittal to Seller of the Federal Reserve Wire Reference Number for the
transfer.

6.3

Seller’s Closing Deliveries.  At Closing, Seller shall deliver or cause to be
delivered the following:

(a)

Deed.  A deed for the Community in the form of Exhibit C attached hereto and
incorporated herein by this reference (the “Deed”) executed and acknowledged by
Seller.

(b)

Bill of Sale.  A bill of sale for the Community in the form of Exhibit D
attached hereto and incorporated herein by this reference (the “Bill of Sale”)
executed by Seller.

(c)

Assignment of Tenant Leases.  An assignment and assumption of tenant leases for
the Community, in the form of Exhibit E attached hereto and incorporated herein
by this reference (the “Assignment of Leases”) executed by Seller and/or an
affiliate thereof, as the case may be.

(d)

Assignment of Intangible Property.  An assignment and assumption of the
Contracts and the Other Property Rights for the Community (to the extent the
same are not transferred by the Deed, Bill of Sale or Assignment of Leases) in
the form of Exhibit F attached hereto and incorporated herein by this reference
(the “Assignment of Intangible Property”) executed by Seller and/or an affiliate
thereof, as the case may be.

(e)

Assignment of Supplemental Agreements.  An assignment and assumption of
supplemental agreements for the Community, in the form of Exhibit U attached
hereto and incorporated herein by this reference (the “Assignment of
Supplemental Agreements”) executed by Seller and/or affiliates thereof.

(f)

Allonges and Notes.  Each of the original Notes and Recourse Notes, together
with an allonge attached thereto endorsing without recourse to the order of
Buyer each Note and each Recourse Note; provided that neither the Recourse Notes
nor any allonges thereto shall be delivered to Buyer at Closing if the 21st
Assumption Conditions are satisfied in a timely manner as required under Section
5.8 (in which event the provisions of Section 5.8 shall govern the disposition
of the Recourse Notes and related obligations).

(g)

Notice to Tenants.  A single form letter for the Community in the form of
Exhibit G attached hereto and incorporated herein by this reference, executed by
Seller, duplicate copies of which shall be sent by Seller after Closing to each
tenant under the Leases.

(h)

Notice to Vendors.  A single form letter for the Community in the form of
Exhibit N attached hereto and incorporated herein by this reference, executed by
Seller, duplicate copies of which shall be sent by Seller after Closing to each
contractor under the Contracts.

(i)

Non-Foreign Status Affidavit.  A non-foreign status affidavit for the Community
in the form of Exhibit H attached hereto and incorporated herein by this
reference, as required by Section 1445 of the Code, executed by Seller.

(j)

Evidence of Authority.  Documentation as required by the Title Company to
establish the due authorization of Seller’s execution of all documents
contemplated by this Agreement.





- 8-




EAST\43617630.13 10/29/10










(k)

Other Documents.  A closing statement executed by Seller and such other
documents as may be reasonably required by the Title Company (it being expressly
understood that Seller shall have no obligation to deliver or provide any form
of “survey affidavit”) or as may be agreed upon by Seller and Buyer to
consummate the Transaction.

(l)

Transfer Tax Returns.  If applicable, duly completed and signed real estate
transfer tax declarations.

(m)

Keys and Original Documents.  Keys to all locks on the Real Property in Seller’s
or Seller’s property manager’s possession and originals or, if originals are not
available, copies, of all of the Property Documents, to the extent not
previously delivered to Buyer.

The items to be delivered by Seller in accordance with the terms of
Section 6.3(a) through (l) shall be delivered to Escrow Agent no later than
5:00 p.m. Central Time on the last business day prior to the Closing Date, and
the items to be delivered by Seller in accordance with the terms of
Section 6.3(m) shall be delivered outside of escrow and shall be deemed
delivered if the same are located at the Property on the Closing Date.

6.4

Buyer’s Closing Deliveries.  At the Closing, Buyer shall deliver or cause to be
delivered the following:

(a)

Purchase Price.  The Purchase Price, as adjusted for apportionments and other
adjustments required under this Agreement, plus any other amounts required to be
paid by Buyer at Closing.

(b)

Assignment of Leases.  The Assignment of Leases executed by Buyer.

(c)

Assignment of Intangible Property.  The Assignment of Intangible Property
executed by Buyer.

(d)

Assignment of Supplemental Agreements.  The Assignment of Supplemental
Agreements executed by Buyer.

(e)

Indemnity.  An indemnity in the form of Exhibit T attached hereto and
incorporated herein by this reference (the “Indemnity”) executed by Buyer.

(f)

Evidence of Authority.  Documentation as required by the Title Company to
establish the due authorization of Buyer’s acquisition of the Property and
execution of all documents contemplated by this Agreement.

(g)

Other Documents.  A closing statement executed by Buyer and such other documents
as may be reasonably required by the Title Company or may be agreed upon by
Seller and Buyer to consummate the Transaction.

(h)

Transfer Tax Returns.  If applicable, duly completed and signed real estate
transfer tax declarations.

The Purchase Price shall be paid in accordance with the terms of Section 6.2
hereof, and the items to be delivered by Buyer in accordance with the terms of
Sections 6.4(b) through (f) shall be delivered to Escrow Agent no later than
5:00 p.m. Central Time on the last business day prior to the Closing Date.





- 9-




EAST\43617630.13 10/29/10










ARTICLE 7  CONDITIONS TO CLOSING

7.1

Conditions to Seller’s Obligations.  Seller’s obligation to close the
Transaction is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:

(a)

Representations True.  All representations and warranties made by Buyer in this
Agreement shall be true and correct in all material respects on and as of the
Closing Date, as if made on and as of such date except to the extent that they
expressly relate to an earlier date;

(b)

Buyer’s Financial Condition.  No petition shall have been filed by or against
Buyer under the Federal Bankruptcy Code or any similar state or federal Law,
whether now or hereafter existing; and

(c)

Buyer’s Deliveries Complete.  Buyer shall have delivered the funds required
hereunder and all of the documents to be executed by Buyer set forth in
Section 6.4 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Buyer at or prior to the Closing.

7.2

Conditions to Buyer’s Obligations.  Buyer’s obligation to close the Transaction
is conditioned on all of the following, any or all of which may be waived by
Buyer by an express written waiver, at its sole option:

(a)

Representations True.  Subject to the provisions of Section 8.3, all
representations and warranties made by Seller in this Agreement, as the same may
be amended or modified as provided in Section 8.3, shall be true and correct in
all material respects on and as of the Closing Date, as if made on and as of
such date except to the extent that they expressly relate to an earlier date;

(b)

Title Conditions Satisfied.  At the time of the Closing, title to the Property
shall be as required by Article 3 of this Agreement; and

(c)

Seller’s Deliveries Complete.  Seller shall have delivered all of the documents
to be executed by Seller and other items required pursuant to Section 6.3 and
shall have performed all other covenants, undertakings and obligations, and
complied with all conditions required by this Agreement, to be performed or
complied with by Seller at or prior to the Closing.

7.3

Waiver of Failure of Conditions Precedent.  At any time or times on or before
the date specified for the satisfaction of any condition, Seller or Buyer may
elect in writing to waive the benefit of any such condition set forth in
Section 7.1 or Section 7.2, respectively.  By closing the Transaction, Buyer
shall be conclusively deemed to have waived the benefit of any remaining
unfulfilled conditions set forth in Section 7.2.  In the event any of the
conditions set forth in Sections 7.1 or 7.2 are neither waived nor fulfilled,
Seller or Buyer (as appropriate) may exercise such rights and remedies, if any,
that such party may have pursuant to the terms of Article 10 hereof.

7.4

Approvals not a Condition to Buyer’s Performance.  Subject to Buyer’s right to
terminate this Agreement prior to the expiration of the Due Diligence Period in
accordance with the terms of Article 4 hereof, Buyer acknowledges and agrees
that its obligation to perform under this Agreement is not contingent upon
Buyer’s ability to obtain any (a) governmental or quasi-governmental approval of
changes or modifications in use or zoning, or (b) modification of any existing
land use restriction,





- 10-




EAST\43617630.13 10/29/10










or (c) consents to assignments of any service contracts or other agreements
which Buyer requests, or (d) endorsements to the Owner’s Title Policy, or
(e) financing for acquisition of the Property.

ARTICLE 8  REPRESENTATIONS AND WARRANTIES

8.1

Buyer’s Representations.  Buyer represents and warrants to, and covenants with,
Seller as follows:

8.1.1

Buyer’s Authorization.  Buyer (a) was formed or organized and is validly
existing and in good standing under the laws of its state of formation or
organization and the state in which the Property is located, (b) is authorized
to consummate the Transaction and fulfill all of its obligations hereunder and
under all documents contemplated hereunder to be executed by Buyer, and (c) has
all necessary power to execute and deliver this Agreement and all documents
contemplated hereunder to be executed by Buyer, and to perform all of its
obligations hereunder and thereunder.  This Agreement and all documents
contemplated hereunder to be executed by Buyer have been duly authorized by all
requisite partnership, corporate or other required action on the part of Buyer
and are the valid and legally binding obligations of Buyer, enforceable in
accordance with their respective terms.  Neither the execution and delivery of
this Agreement and all documents contemplated hereunder to be executed by Buyer,
nor the performance of the obligations of Buyer hereunder or thereunder, will
result in the violation of any Law or any provision of the organizational
documents of Buyer or will conflict with any order or decree of any court or
governmental instrumentality of any nature by which Buyer is bound.

8.1.2

Buyer’s Financial Condition.  No petition has been filed by or against Buyer
under the Federal Bankruptcy Code or any similar state or federal Law.

8.1.3

Executive Order 13224.  Neither Buyer, nor any assignee of Buyer, nor any Person
holding any legal or beneficial interest whatsoever in Buyer, or in any assignee
of Buyer, is included in, owned by, controlled by, acting for or on behalf of,
providing assistance, support, sponsorship, or services of any kind to, or
otherwise associated with any of the Persons referred to or described in
Executive Order 13224 – Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, as amended.

8.1.4

Buyer’s Recertification of Buyer’s Warranties.  At Closing, Buyer shall remake
Buyer’s Warranties as of the date of Closing.

8.2

Seller’s Representations.  Seller represents and warrants to Buyer as follows:

8.2.1

Seller’s Authorization.  Seller (a) was formed and is validly existing and in
good standing under the laws of its state of formation and the state in which
the Property is located, (b) is authorized to consummate the Transaction and
fulfill all of its obligations hereunder and under all documents contemplated
hereunder to be executed by Seller, and (c) has all necessary power to execute
and deliver this Agreement and all documents contemplated hereunder to be
executed by Seller, and to perform all of its obligations hereunder and
thereunder.  This Agreement and all documents contemplated hereunder to be
executed by Seller have been duly authorized by all requisite partnership,
corporate or other required action on the part of Seller and are the valid and
legally binding obligations of Seller, enforceable in accordance with their
respective terms.  Neither the execution and delivery of this Agreement and all
documents contemplated hereunder to be executed by Seller, nor the performance
of the obligations of Seller hereunder or thereunder, will result in the
violation of any Law or any provision of the organizational documents of Seller
or will conflict with





- 11-




EAST\43617630.13 10/29/10










any order or decree of any court or governmental instrumentality of any nature
by which Seller is bound.

8.2.2

Litigation.  Except as listed in Exhibit J attached hereto and incorporated
herein by this reference, Seller has not received any written notice of any
current or pending litigation against Seller which would, in the reasonable
judgment of Seller, if determined adversely to Seller, materially and adversely
affect Buyer or the Property following Closing.

8.2.3

Contracts.  As of the date of this Agreement, to Seller’s Knowledge, Seller has
not entered into any material contracts or agreements for services (including
equipment leases) to or for the Property that will be binding upon Buyer after
the Closing other than (i) the Contracts listed in Exhibit B attached hereto,
and (ii) contracts or agreements that are terminable upon thirty (30) days
notice without payment of any penalty or fee.

8.2.4

Rent Roll; Operating Statements.  The rent roll and operating statements
included in the Documents are the same rent roll and operating statements
currently used by Seller in the ownership and management of the Community.

8.2.5

Personal Property.  To Seller’s Knowledge, the Personal Property (other than the
Homes, about which Seller makes no representations or warranties) is free and
clear of liens, security interests and other encumbrances (except for any
Personal Property subject to equipment leases that are listed on Exhibit B).

8.2.6

Pending Condemnation.  Except as listed in Exhibit J, to Seller’s Knowledge,
Seller has not been served with legal process in connection with any pending
condemnation proceeding with respect to the Property.

8.2.7

Violations.  Except for violations cured or remedied on or before the date of
this Agreement or otherwise reflected on Exhibit W, Seller has not received any
written notice from any governmental authority of any violation of any Law
applicable to the Property.  In addition, to Seller’s Knowledge, except as
reflected on Exhibit W, the operation of each Community complies in all material
respects with all Laws applicable to the Property.

8.3

General Provisions.

8.3.1

No Representation as to Leases.  Seller does not represent or warrant that any
particular Lease or Leases will be in force or effect on the Closing Date or
that the tenants will have performed their obligations thereunder, and none of
the foregoing shall be conditions precedent to Buyer’s obligations hereunder.

8.3.2

Definition of “Seller’s Knowledge” and “Written Notice” to Seller.  All
references in this Agreement to “Seller’s Knowledge” or words of similar import
(whether or not such words may be capitalized), shall refer only to the
conscious actual knowledge of the Designated Representatives and shall not be
construed to refer to the knowledge of any other member, officer, director,
shareholder, venturer, consultant, employee, agent, property manager or
representative of Seller, its partners or members (including without limitation
Seller’s counsel and Seller’s broker, if applicable), or of any affiliate of any
of the foregoing, or to impose or have imposed upon the Designated
Representatives any duty to investigate the matters to which such knowledge, or
the absence thereof, pertains, including without limitation the Documents or the
contents of files maintained by the Designated





- 12-




EAST\43617630.13 10/29/10










Representatives.  There shall be no personal liability on the part of the
Designated Representatives arising out of any representations or warranties made
herein.  All references herein to “written notice” having been given to Seller
shall include only those notices received by at least one of the Designated
Representatives.

8.3.3

Seller’s Representations Deemed Modified.  To the extent that Buyer knows or is
Deemed to Know prior to the expiration of the Due Diligence Period that Seller’s
representations and warranties are inaccurate, untrue or incorrect in any way,
such representations and warranties shall be deemed modified to reflect Buyer’s
knowledge or deemed knowledge, as the case may be.

8.3.4

Seller’s Recertification of Seller’s Warranties.  At Closing, Seller shall
remake Seller’s Warranties as of the date of Closing (with such modifications as
may be required to reflect any changes in the matters represented by Seller to
the extent that such changes occurred after the date of this Agreement and are
not the result of a violation of Seller’s express covenants under this
Agreement), which remade Seller’s Warranties shall be subject to Section 8.3.1,
Section 8.3.2 and Section 8.3.3 hereof.

8.3.5

Notice of Breach; Seller’s Right to Cure.  If after the expiration of the Due
Diligence Period  but prior to the Closing, Buyer or any Buyer’s Representative
obtains actual knowledge that any of the representations or warranties made
herein by Seller are untrue, inaccurate or incorrect in any material respect,
Buyer shall give Seller written notice thereof within five (5) business days of
obtaining such knowledge (but, in any event, prior to the Closing).  If at or
prior to the Closing, Seller obtains actual knowledge that any of the
representations or warranties made herein by Seller are untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) business days of obtaining such knowledge (but, in any
event, prior to the Closing).  In either such event, Seller shall have the right
(but not the obligation except to the extent required by Section 9.2.5 hereof)
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of the Closing (not to exceed ninety (90) days) for the purpose of
such cure.  Subject to performance of Seller’s obligations set forth in
Section 9.2.5 hereto, if Seller is unable or unwilling to so cure any
misrepresentation or breach of warranty, then Buyer, as its sole remedy for any
and all such materially untrue, inaccurate or incorrect representations or
warranties, shall elect either (a) to waive such misrepresentations or breaches
of representations and warranties and consummate the Transaction without any
reduction of or credit against the Purchase Price, or (b) to terminate this
Agreement in its entirety by written notice given to Seller on the Closing Date,
in which event this Agreement shall be terminated, the Deposit shall be returned
to Buyer and, thereafter, neither party shall have any further rights or
obligations hereunder except as provided in any section hereof that by its terms
expressly provides that it survives any termination of this Agreement.  If any
such representation or warranty is untrue, inaccurate or incorrect but is not
untrue, inaccurate or incorrect in any material respect, Buyer shall be deemed
to waive such misrepresentation or breach of warranty, and Buyer shall be
required to consummate the Transaction without any reduction of or credit
against the Purchase Price.  The untruth, inaccuracy or incorrectness of a
representation or warranty shall be deemed material only if Buyer’s aggregate
damages resulting from the untruth, inaccuracy or incorrectness of any of the
representations or warranties exceed, or are reasonably estimated to exceed, the
Materiality Threshold.

8.3.6

Survival; Limitation on Seller’s Liability.  The representations and warranties
made by Seller in Section 8.2 shall survive the Closing and not be merged
therein for a period of one (1) year (the “Claims Survival Period”), and Seller
shall only be liable to Buyer hereunder for a breach of a representation and
warranty made herein or in any of the documents





- 13-




EAST\43617630.13 10/29/10










executed by Seller at the Closing with respect to which a claim is made by Buyer
against Seller on or before the expiration of the Claims Survival Period.
 Anything in this Agreement to the contrary notwithstanding, the maximum
aggregate liability of Seller for Seller’s breaches of representations and
warranties herein or in any documents executed by Seller at Closing shall be
limited as set forth in Section 13.15 hereof.  Notwithstanding the foregoing,
however, if the Closing occurs, Buyer hereby expressly waives, relinquishes and
releases any right or remedy available to it at law, in equity, under this
Agreement or otherwise to make a claim against Seller for damages that Buyer may
incur, or to rescind this Agreement and the Transaction, as the result of any of
Seller’s representations or warranties being untrue, inaccurate or incorrect if
(a) Buyer knew or is Deemed to Know that such representation or warranty was
untrue, inaccurate or incorrect at the time of the Closing, or (b) Buyer’s
damages as a result of such representations or warranties being untrue,
inaccurate or incorrect are less than, or are reasonably estimated to aggregate
less than, the Materiality Threshold.

ARTICLE 9  COVENANTS

9.1

Buyer’s Covenants.  Buyer hereby covenants as follows:

9.1.1

Buyer’s Indemnity; Delivery of Reports.  Buyer hereby agrees to indemnify,
defend, and hold Seller and each of the other Seller Parties free and harmless
from and against any and all damages, losses, costs, claims, liabilities,
expenses, demands and obligations, of any kind or nature whatsoever (including
attorneys’ fees and costs and collection costs)(collectively, “Losses”) arising
out of or resulting from the breach by Buyer of the terms of the Confidentiality
Agreement or the Access Agreement, which indemnity shall survive the Closing
(and not be merged therein) or any earlier termination of this Agreement.  Buyer
shall deliver promptly to Seller, at Seller’s request, copies of all third party
reports commissioned by or on behalf of Buyer evidencing the results of its Due
Diligence.

9.1.2

“ARC” Name.  Buyer acknowledges that the purchase of the Property by Buyer shall
not entitle Buyer or any other party to use, and Buyer shall not use, the name
“ARC” or “American Residential Communities” or any derivative thereof, or any
logos, trademarks or service marks associated therewith.  Promptly following
Closing, Buyer shall remove from the Property all written material or other
items bearing the name “ARC” or “American Residential Communities” or any ARC
trademark, tradename, logo or servicemark, or place stickers on such material
covering over such name or trademark.  Within forty-five (45) days after
Closing, Buyer shall remove from the Property any signage bearing the name “ARC”
or “American Residential Communities” or any ARC trademark, tradename, logo or
servicemark.

9.1.3

Inquiries Regarding Communities; Access.  Buyer hereby agrees that any and all
inquiries related to any Community or the operation thereof shall be made solely
through Allen Samuel (e-mail: asamuel@helixfunds.com; phone: 312/242-1570).
 Access to the Communities by Buyer or Buyer’s Representatives shall be governed
by, and Buyer covenants to strictly comply with, the Access Agreement.

9.1.4

Employees.  Buyer hereby covenants and agrees to deliver to Seller, no less than
five (5) days prior to Closing, a list of then current employees of the
Community(ies) to whom Buyer intends to offer employment from and after Closing,
together with terms upon which such employment will be offered.





- 14-




EAST\43617630.13 10/29/10










9.2

Seller’s Covenants.  Seller hereby covenants as follows:

9.2.1

Contracts.  Without Buyer’s prior consent, which consent shall not be
unreasonably withheld, between the expiration or earlier waiver of the Due
Diligence Period and the Closing Date, Seller shall not extend, renew, replace
or modify any Contract unless such contract (as so extended, renewed, replaced
or modified) is terminable by the owner of the Property without penalty on not
more than thirty (30) days’ advance notice, or is entered into in the ordinary
course of business, in accordance with past practices, and is for a term of less
than one (1) year.

9.2.2

Maintenance of Property.  Except to the extent Seller is relieved of such
obligations by Article 11 hereof, between the date hereof and the Closing Date
Seller shall maintain and keep the Property in a manner consistent with Seller’s
past practices with respect to the Property; provided, however, that, subject to
Buyer's right to terminate this Agreement prior to the expiration of the Due
Diligence Period in accordance with the terms of Article 4 above, Buyer hereby
agrees that it shall accept the Property subject to, and Seller shall have no
obligation to cure, (a) any violations of Laws, and (b) any physical conditions
which would give rise to such violations.  

9.2.3

Termination of Management Agreement.  As of the Closing Date, Seller shall
terminate and satisfy all obligations of Owner under Seller’s property
management agreement.  Seller and Seller’s property manager shall have the right
to remove all of their proprietary software and licensed software from computers
at the Property; provided that Seller shall provide Buyer with hard copies of
all information reasonably requested by Buyer prior to such removal.

9.2.4

Leasing and Sales.  Pending Closing, Seller may continue to (i) lease vacant
pads and homes at the Property, and (ii) sell homes at the Property, all in
accordance with Seller’s business judgment, including without limitation
adjustment of offering terms to respond to market conditions.  

9.2.5

Seller’s Cure Obligation.  Seller shall use reasonable efforts (which shall
include the expenditure of necessary funds) to cure, prior to Closing, any and
all of the following:  (a) material (as provided in the last sentence of
Section 8.3.5 hereof) breaches of Seller’s Warranties (or matters requiring
modifications thereto due to changed circumstances as provided in Section 8.3.4
hereof), provided that Seller shall not be obligated to undertake any cure
requiring expenditures that would cause Seller’s cure costs to exceed Seller’s
Cure Limit, and (b) Required Clearance Exceptions.  

9.2.6

Lease Enforcement.  Seller shall have the right, but not the obligation, to
enforce the rights and remedies of the landlord under any Lease by summary
proceedings or otherwise (including, without limitation, the right to remove any
tenant), and to apply all or any portion of any security deposits then held by
Seller toward any loss or damage incurred by Seller by reasons of any defaults
by tenants, and the exercise of any such rights or remedies shall not affect the
obligations of Buyer under this Agreement in any manner or entitle Buyer to a
reduction in, or credit or allowance against, the Purchase Price or give rise to
any other claim on the part of Buyer.

9.2.7

Fictitious Names/Telephone Numbers.  Seller shall cooperate with Buyer, at
Buyer’s sole cost and expense, (i) in connection with Buyer’s assumption of any
fictitious names used by Seller solely in connection with the Communities (if
such names are registered to Seller with the Pennsylvania Corporation Bureau),
(ii) in connection with Buyer’s registration of





- 15-




EAST\43617630.13 10/29/10










fictitious names to be used solely in connection with the Communities (if any
such names are not registered to Seller with the Pennsylvania Corporation
Bureau), and (iii) in connection with the assignment of any telephone numbers of
Seller exclusively associated with the Communities.

9.3

Mutual Covenants.  

9.3.1

Confidentiality; Access.  The Confidentiality Agreement and the Access Agreement
are hereby incorporated in this Agreement by reference, and Seller and Buyer
agree to continue to be bound by the terms of such agreements binding on such
parties, respectively.  

9.3.2

Publicity.  Seller and Buyer each hereby covenant that neither Seller nor Buyer
shall issue any Release (as hereinafter defined) with respect to the Transaction
whether prior to or after Closing, without the prior consent of the other,
except to the extent required by applicable Law.  If either Seller or Buyer is
required by applicable Law to issue a Release, such party shall, at least two
(2) business days prior to the issuance of the same, deliver a copy of the
proposed Release to the other party for its review.  As used herein, the term
“Release” shall mean any press release with respect to the Transaction or this
Agreement.

9.3.3

Brokers.  Each of Seller and Buyer expressly acknowledges with respect to itself
that it has not been represented by a broker with respect to the Transaction or
with respect to this Agreement.  Seller agrees to hold Buyer harmless and
indemnify Buyer from and against any and all Losses suffered or incurred by
Buyer as a result of any claims by any party claiming to have represented Seller
as broker in connection with the Transaction.  Buyer agrees to hold Seller
harmless and indemnify Seller from and against any and all Losses suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as broker in connection with the Transaction.

9.3.4

Tax Protests; Tax Refunds and Credits.  Seller shall have the right to continue
and to control the progress of and to make all decisions with respect to any
contest of the real estate taxes, personal property taxes and other assessments
for the Property assessed for all Tax Years prior to the Tax Year in which the
Closing occurs.  Buyer shall have the right to control the progress of and to
make all decisions with respect to any tax contest of the real estate taxes,
personal property taxes and other assessments for the Property assessed for all
Tax Years subsequent to the Tax Year in which the Closing occurs.  Either Seller
or Buyer may require a contest of the real estate taxes, personal property taxes
and other assessments for the Property assessed for the Tax Year in which
Closing occurs, but Seller shall control any such process as above provided.
 All real estate and personal property tax and assessment refunds and credits
received after Closing with respect to the Property shall be applied in the
following order of priority:  first, to pay the costs and expenses (including
reasonable attorneys’ fees and expenses) incurred in connection with obtaining
such tax or assessment refund or credit; second, apportioned between Buyer and
Seller as follows:

(a)

with respect to any refunds or credits attributable to real estate and personal
property taxes and other assessments assessed for the Tax Year in which the
Closing occurs, such refunds and credits shall be apportioned between Buyer and
Seller in proportion to the number of days in such Tax Year that each party
owned the Property (with title to the Property being deemed to have passed as of
the Cut-Off Time);

(b)

with respect to any refunds or credits attributable to real estate and personal
property taxes and assessments assessed for any Tax Year prior to the Tax Year
in which the Closing occurs, Seller shall be entitled to the entire refunds and
credits; and





- 16-




EAST\43617630.13 10/29/10










(c)

with respect to any refunds or credits attributable to real estate and personal
property taxes and assessments assessed for any Tax Year after the Tax Year in
which the Closing occurs, Buyer shall be entitled to the entire refunds and
credits.

9.4

Survival.  The provisions of this Article 9 shall survive the Closing (and not
be merged therein) or earlier termination of this Agreement.

ARTICLE 10  DEFAULT

10.1

Buyer’s Default.  If, on or before the Closing Date, (i) Buyer is in default of
any of its obligations hereunder, or (ii) the Closing otherwise fails to occur
by reason of Buyer’s failure or refusal to perform its obligations hereunder in
a prompt and timely manner, then Seller may elect, as its sole and exclusive
remedy, either to (a) terminate this Agreement in its entirety by written notice
to Buyer; or (b) waive the condition and proceed to close the Transaction.  If
this Agreement is so terminated, then Seller shall be entitled to retain the
Deposit as liquidated damages, and thereafter neither party to this Agreement
shall have any further rights or obligations hereunder other than any arising
under any section or provision herein that expressly provides that it survives
the termination of this Agreement.

10.2

Seller’s Default.  If, on or before the Closing Date, (i) Seller is in default
of any of its obligations hereunder, or (ii) the Closing otherwise fails to
occur by reason of Seller’s failure or refusal to perform its obligations
hereunder in a prompt and timely manner, then Buyer may elect, as its sole and
exclusive remedy, to (a) terminate this Agreement in its entirety by written
notice to Seller, promptly after which the Deposit shall be returned to Buyer,
and thereafter neither party to this Agreement shall have any further rights or
obligations hereunder other than any arising under any section or provision
herein that expressly provides that it survives the termination of this
Agreement, or (b) waive the condition and proceed to close the Transaction, or
(c) seek specific performance of this Agreement by Seller, Buyer specifically
acknowledging that Buyer shall have no right to damages pursuant to this Section
10.2 or otherwise under this Agreement.  As a condition precedent to exercise by
Buyer of any right Buyer may have to bring an action for specific performance
hereunder, Buyer must commence such an action within ninety (90) days after the
occurrence of Seller’s default.  Buyer agrees that its failure timely to
commence such an action for specific performance within such ninety (90) day
period shall be deemed a waiver by Buyer of its right to commence an action for
specific performance.  Notwithstanding the foregoing and notwithstanding
Seller’s exercise of its right to extend the Closing as provided in Section 6.1
above, if, for any reason, Seller fails to obtain a release of the Property from
the lien of Seller’s existing debt encumbering the Property for any reason,
including Seller’s determination in its discretion that satisfying the
conditions for obtaining a release would be economically unreasonable, Seller
may terminate this Agreement by written notice to Buyer on or before the
Closing, in which event this Agreement shall terminate in its entirety.
 Promptly following such termination, as Buyer’s sole and exclusive remedy, the
Deposit shall be returned to Buyer and Seller shall reimburse Buyer for Buyer’s
actual, reasonable out-of-pocket costs incurred in the performance of this
Agreement in an aggregate amount not to exceed $25,000.00.  For purposes hereof,
satisfying the conditions for obtaining a release of the lien of Seller’s
existing debt from the Property shall be deemed to be economically unreasonable
if such conditions would require Seller to pay its lender (or servicer) in
excess of the Purchase Price in order to obtain the release.  Seller and Buyer
expressly acknowledge that a breach of Seller’s Warranties arising prior to the
Closing Date shall not constitute a “default” for purposes of this Section 10.2
and that the consequences of any such breach shall be governed by Section 8.3.3,
to the extent applicable, and by Section 8.3.5 and Section 9.2.5 above.

10.3

Post-Closing Defaults.  The provisions of Sections 10.1 and 10.2 above are not
intended to limit the parties’ respective rights and remedies for defaults that
arise after Closing, including without limitation any breach of Seller’s
Warranties first discovered post-closing, provided that all such rights





- 17-




EAST\43617630.13 10/29/10










and remedies shall be subject to and limited by the provisions of Section 8.3.6
and Section 13.15.  Subject to said Sections 8.3.6 and 13.15, the provisions of
this Section 10.3 shall survive Closing and not be merged therein.

ARTICLE 11  CONDEMNATION/CASUALTY

11.1

Condemnation.

11.1.1

Right to Terminate.  If, prior to the Closing Date, all or any significant
portion (as hereinafter defined) of a Community is taken by eminent domain (or
is the subject of a pending taking in which Seller has been served with legal
process, but which has not yet been consummated), Seller shall notify Buyer in
writing of such fact promptly after obtaining knowledge thereof, and,
thereafter, either Buyer or Seller shall have the right to terminate this
Agreement in its entirety by giving written notice to the other no later than
ten (10) days after the giving of Seller’s notice, and the Closing Date shall be
extended, if necessary, to provide sufficient time for Buyer or Seller to make
such election.  The failure by Buyer and Seller to so elect in writing to
terminate this Agreement within such ten (10) day period shall be deemed an
election not to terminate this Agreement.  For purposes hereof, a “significant
portion” of a Community shall mean any interest in a Community except a de
minimis interest the taking of which has no material effect on the use or
operation of such Community.

11.1.2

Assignment of Proceeds.  If (a) neither Seller nor Buyer elects to terminate
this Agreement as aforesaid if all or any significant portion of the Property is
taken, or (b) a portion of the Property not constituting a significant portion
of the Property is taken or becomes subject to a pending taking by eminent
domain, there shall be no abatement of the Purchase Price; provided, however,
that, at the Closing, Seller shall pay to Buyer the amount of any award for or
other proceeds on account of such taking which have been actually paid to Seller
prior to the Closing Date as a result of such taking (less all costs and
expenses, including attorneys’ fees and costs, incurred by Seller as of the
Closing Date in obtaining payment of such award or proceeds) and, to the extent
such award or proceeds have not been paid, Seller shall assign to Buyer at the
Closing (without recourse to Seller) the rights of Seller to, and Buyer shall be
entitled to receive and retain, all awards for the taking of the Property or
such portion thereof.

11.2

Destruction or Damage.  In the event any portion of a Community is damaged or
destroyed by casualty prior to the Closing Date, Seller shall notify Buyer in
writing of such fact promptly after obtaining knowledge thereof.  If any such
damage or destruction (1) (a) is an insured casualty and (b) would cost less
than ten percent (10%) of the Purchase Price of the Property to repair or
restore, or (2) (x) is an uninsured casualty and (y) would cost less than ten
percent (10%) of the Purchase Price of the Property to repair or restore and
Seller elects, in its discretion, by written notice to Buyer to repair or
restore the damage or destruction prior to the Closing Date (which shall be
extended, if necessary, to provide sufficient time for Seller to perform such
repairs or restoration) (those matters described in (1) or (2) above are
referred to herein as a “Non-Material Casualty”), then this Agreement shall
remain in full force and effect and Buyer shall acquire the Property upon the
terms and conditions set forth herein.  In the event of a Non-Material Casualty
described in (1) above, Buyer shall receive a credit against the Purchase Price
equal to the deductible amount applicable under Seller’s casualty policy less
all costs and expenses, including attorneys’ fees and costs, incurred by Seller
as of the Closing Date in connection with the negotiation and/or settlement of
the casualty claim with the insurer (the “Realization Costs”), and Seller shall
assign to Buyer all of Seller’s right, title and interest in and to all proceeds
of insurance on account of such damage or destruction.  In the event a Community
is damaged or destroyed prior to the Closing Date by a casualty that is not a
Non-Material





- 18-




EAST\43617630.13 10/29/10










Casualty (i.e. a matter that is not described in either (1) or (2) above), then,
notwithstanding anything to the contrary set forth above in this section, Buyer
shall have the right, at its option, to terminate this Agreement in its
entirety.  Buyer shall have thirty (30) days after Seller notifies Buyer that a
casualty has occurred to make such election by delivery to Seller of a written
election notice (the “Election Notice”), and the Closing Date shall be extended,
if necessary, to provide sufficient time for Buyer to make such election.  The
failure by Buyer to deliver the Election Notice within such thirty (30) day
period shall be deemed an election not to terminate this Agreement.  In the
event Buyer elects not to terminate this Agreement as set forth above, this
Agreement shall remain in full force and effect, Seller shall assign to Buyer
all of Seller’s right, title and interest in and to any and all proceeds of
insurance on account of such damage or destruction, if any, and, if the casualty
was an insured casualty, Buyer shall receive a credit against the Purchase Price
equal to the deductible or self-insured amount (less the Realization Costs)
under Seller’s casualty insurance policy.

11.3

Insurance.  Seller shall maintain the property insurance coverage currently in
effect for the Property through the Closing Date.

11.4

Effect of Termination.  If this Agreement is terminated pursuant to Section 11.1
or Section 11.2, the Deposit shall be returned to Buyer.  Upon such refund, this
Agreement shall terminate in its entirety and neither party to this Agreement
shall have any further rights or obligations hereunder other than any arising
under any section herein which expressly provides that it shall survive the
termination of this Agreement.

11.5

Waiver.  The provisions of this Article 11 supersede the provisions of any
applicable Laws with respect to the subject matter of this Article 11.

ARTICLE 12  ESCROW

The Deposit and any other sums which the parties agree shall be held in escrow
(herein collectively called the “Escrow Deposits”), together with all interest
earned thereon, shall be held by the Escrow Agent, in trust, and disposed of
only in accordance with the following provisions:

12.1

Investment of Escrow Deposits.  The Escrow Agent shall invest the Escrow
Deposits in government insured interest-bearing instruments satisfactory to both
Buyer and Seller, shall not commingle the Escrow Deposits with any funds of the
Escrow Agent or others, and shall promptly provide Buyer and Seller with
confirmation of the investments made.

12.2

Delivery of Escrow Deposits.  

12.2.1

Upon Closing.  If the Closing occurs, the Escrow Agent shall deliver the Escrow
Deposits to, or upon the instructions of, Seller on the Closing Date.

12.2.2

If Closing Does Not Occur.  If for any reason the Closing does not occur, the
Escrow Agent shall deliver the Escrow Deposits and/or all interest earned
thereon to Seller or Buyer only upon receipt of a written demand therefor from
such party, subject to the following provisions of this Section 12.2.2.  If for
any reason the Closing does not occur and either party makes a written demand
upon the Escrow Agent for payment of the Escrow Deposits or the interest earned
thereon, the Escrow Agent shall give written notice to the other party of such
demand.  If the Escrow Agent does not receive a written objection from the other
party to the proposed payment within ten (10) days after the giving of such
notice or in the event that Escrow Agent receives a demand from both Buyer and
Seller in the first instance, the Escrow Agent is hereby authorized to make such
payment.  If the Escrow Agent does receive such written objection within such
period, the Escrow Agent shall continue to hold





- 19-




EAST\43617630.13 10/29/10










such amount until otherwise directed by written instructions signed by Seller
and Buyer or a final judgment of a court.

12.3

Escrow Agent as Stakeholder.  The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for its negligent acts and for any loss,
cost or expense incurred by Seller or Buyer resulting from the Escrow Agent’s
mistake of law respecting the Escrow Agent’s scope or nature of its duties.
 Seller and Buyer shall jointly and severally indemnify and hold the Escrow
Agent harmless from and against all Losses incurred in connection with the
performance of the Escrow Agent’s duties hereunder, except with respect to
actions or omissions taken or made by the Escrow Agent in bad faith, in
disregard of this Agreement or involving negligence on the part of the Escrow
Agent.

12.4

Income Taxes on Escrow Deposits.  Buyer shall pay any income taxes on any
interest earned on the Escrow Deposits.  Buyer represents and warrants to the
Escrow Agent that its taxpayer identification number is 22-1890929.

12.5

Escrow Agent Acknowledgment.  The Escrow Agent has executed this Agreement in
the place indicated on the signature page hereof in order to confirm that, when
received, the Escrow Agent shall hold the Escrow Deposits and the interest
earned thereon, in escrow, and shall disburse the Escrow Deposits, and the
interest earned thereon, pursuant to the provisions of this Article 12.  Upon
receipt of the Escrow Deposits, the Escrow Agent shall promptly acknowledge to
Seller and Buyer in writing receipt thereof.

12.6

Interest on Deposit.  As set forth in Section 2.1 hereof, any interest earned on
the Deposit shall be considered a part of the Deposit; provided, however, that
if Closing does not occur for any reason other than a Buyer default, all
interest earned on the Deposit shall be credited to Buyer; further provided,
however, that such earned interest shall be delivered to Buyer by the Escrow
Agent, if at all, in accordance with the terms of Section 12.2.2 hereof. 




ARTICLE 13  MISCELLANEOUS

13.1

Assignment.  Buyer shall not assign this Agreement or its rights hereunder to
any individual or entity, except a wholly owned subsidiary of Buyer, without the
prior written consent of Seller, which consent Seller may grant or withhold in
its sole discretion, and any such assignment without Seller’s consent shall be
null and void ab initio.  In the event of any permitted assignment by Buyer, any
assignee shall assume any and all obligations and liabilities of Buyer under
this Agreement but, notwithstanding such assumption, Buyer shall continue to be
liable hereunder.

13.2

Designation Agreement.  Section 6045(e) of the Code and the regulations
promulgated thereunder (herein collectively called the “Reporting Requirements”)
require an information return to be made to the United States Internal Revenue
Service, and a statement to be furnished to Seller, in connection with the
Transaction.  Escrow Agent (“Agent”) is either (x) the person responsible for
closing the Transaction (as described in the Reporting Requirements) or (y) the
disbursing title or escrow company that is most significant in terms of gross
proceeds disbursed in connection with the Transaction (as described in the
Reporting Requirements).  Accordingly:





- 20-




EAST\43617630.13 10/29/10










13.2.1

Reporting Person.  Agent is hereby designated as the “Reporting Person” (as
defined in the Reporting Requirements) for the Transaction.  Agent shall perform
all duties that are required by the Reporting Requirements to be performed by
the Reporting Person for the Transaction.

13.2.2

Furnish Information.  Seller and Buyer shall furnish to Agent, in a timely
manner, any information requested by Agent and necessary for Agent to perform
its duties as Reporting Person for the Transaction.

13.2.3

Seller’s Taxpayer Identification Number.  Agent hereby requests Seller to
furnish to Agent Seller’s correct taxpayer identification number.  Seller
acknowledges that any failure by Seller to provide Agent with Seller’s correct
taxpayer identification number may subject Seller to civil or criminal penalties
imposed by law.  Accordingly, Seller hereby certifies to Agent, under penalties
of perjury, that Seller’s correct taxpayer identification number is reflected on
Schedule 3 attached hereto.

13.2.4

Retention of Agreement.  Each of the parties hereto shall retain this Agreement
for a period of four (4) years following the calendar year during which Closing
occurs.

13.2.5

Agent Acknowledgment.  Agent has joined in and executed this Agreement for the
purpose of confirming its agreement to be bound by the provisions of this
Section 13.2.

13.3

Survival/Merger.  Except for the provisions of this Agreement which are
explicitly stated to survive the Closing, (a) none of the terms of this
Agreement shall survive the Closing, and (b) the delivery of the Deed and any
other documents and instruments by Seller and the acceptance thereof by Buyer
shall effect a merger, and be deemed the full performance and discharge of every
obligation on the part of Buyer and Seller to be performed hereunder.

13.4

Integration; Waiver.  This Agreement, together with the Exhibits hereto,
embodies and constitutes the entire understanding among the parties with respect
to the Transaction, and all prior agreements, understandings, representations
and statements, oral or written, are merged into this Agreement.  Neither this
Agreement nor any provision hereof may be waived, modified, amended, discharged
or terminated except by an instrument signed by the party against whom the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.  No waiver by
any party hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

13.5

Governing Law.  This Agreement shall be governed by, and construed in accordance
with, the substantive Laws of the Commonwealth of Pennsylvania, without regard
to choice of law principles.

13.6

Captions Not Binding; Exhibits.  The captions in this Agreement are inserted for
reference only and in no way define, describe or limit the scope or intent of
this Agreement or of any of the provisions hereof.  All Exhibits attached hereto
shall be incorporated by reference as if set out herein in full.

13.7

Binding Effect.  This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

13.8

Severability.  If any term or provision of this Agreement or the application
thereof to any Persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to Persons or circumstances other than those as to which it is





- 21-




EAST\43617630.13 10/29/10










held invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
permitted by law.

13.9

Notices.  Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile
(provided that the sender of such communication shall orally confirm receipt
thereof by the appropriate parties and send a copy of such communication to the
appropriate parties within one (1) business day of such facsimile) or when
personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service) or upon receipt
(or refusal of delivery) after being mailed by prepaid certified mail, return
receipt requested, to the address for each party set forth below.  Any party, by
written notice to the other in the manner herein provided, may designate an
address different from that set forth below.

IF TO BUYER:




UMH Properties, Inc.

Juniper Business Plaza

3499 Route 9 North, Suite 3C

Freehold, NJ 07728

Attention:

Allison Nagelberg

Telephone:

(732) 577-4031







COPY TO:




James D. Bogar, Attorney at Law

One West Main Street

Shiremanstown, Pennsylvania 17011

Attention:

James Bogar

Telephone:

(717) 737-8761

Facsimile:

(717) 737-2086







IF TO SELLER:




American Residential Communities LLC

℅ Helix Funds LLC

Two North Riverside Plaza, Suite 1400

Chicago, Illinois 60606

Attention:

David S. Weinberg

Telephone:

(312) 242-1570

Facsimile:

(312) 575-0162




COPY TO:




Helix Funds LLC

Two North Riverside Plaza, Suite 1400

Chicago, Illinois 60606

Attention:

Orrin S. Shifrin

Telephone:

(312) 242-1520

Facsimile:

(312) 575-0162








- 22-




EAST\43617630.13 10/29/10










COPY TO:




DLA Piper LLP (US)

203 North LaSalle St., Suite 1900

Chicago, Illinois 60601

Attention:

Samuel B. Stempel

Telephone:

(312) 368-7297

Facsimile:

(312) 630-5315




13.10

Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which counterparts taken together shall
constitute one and the same agreement.

13.11

No Recordation.  Seller and Buyer each agrees that neither this Agreement nor
any memorandum or notice hereof shall be recorded, and Buyer agrees (a) not to
file any notice of pendency or other instrument (other than a judgment) against
the Property or any portion thereof in connection herewith and (b) to indemnify
Seller against all Losses incurred by Seller by reason of the filing by Buyer of
such notice of pendency or other instrument.

13.12

Additional Agreements; Further Assurances.  Subject to the terms and conditions
herein provided, each of the parties hereto shall execute and deliver such
documents as the other party shall reasonably request in order to consummate and
make effective the Transaction; provided, however, that the execution and
delivery of such documents by such party shall not result in any additional
liability or cost to such party.

13.13

Construction.  The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendment
hereof or Exhibit hereto.

13.14

Business Day.  As used herein, the term “business day” shall mean any day other
than a Saturday, Sunday, or any federal or holiday in the State of Colorado.  If
any period expires on a day which is not a business day or any event or
condition is required by the terms of this Agreement to occur or be fulfilled on
a day which is not a business day, such period shall expire or such event or
condition shall occur or be fulfilled, as the case may be, on the next
succeeding business day.

13.15

Maximum Aggregate Liability.  Prior to Closing, the liabilities of the parties
shall be governed by Section 8.3.3, Section 8.3.5 and Article 10 hereof, as
applicable.  Once Closing has occurred, notwithstanding any provision to the
contrary contained in this Agreement or any documents executed by Seller
pursuant hereto or in connection herewith, the maximum aggregate liability of
Seller and the Seller Parties, and the maximum aggregate amount which may be
awarded to and collected by Buyer, in connection with the Transaction or the
Property, under this Agreement and under any and all documents executed pursuant
hereto or in connection herewith (including, without limitation, in connection
with the breach of any of Seller’s Warranties or any other representations or
covenants under this Agreement made by Seller for which a claim is timely made
by Buyer) shall not exceed One Million and No/100 Dollars ($1,000,000.00) in
actual damages suffered by Buyer arising directly as a result of such breach by
Seller, the parties agreeing that Seller shall have no liability whatsoever for
matters waived by Buyer pursuant to Section 8.3.6 hereof or for consequential or
punitive damages, and no claim may be made by Buyer unless Buyer’s damages are
reasonably estimated to aggregate more than the Materiality Threshold.  The
provisions of this Section shall survive the Closing (and not be merged therein)
or any earlier termination of this Agreement; provided that any claim by Buyer
against Seller as described in this Section 13.15 must be made by notice to
Seller given prior to the expiration of the Claims Survival Period.





- 23-




EAST\43617630.13 10/29/10










13.16

JURISDICTION.  WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDINGS RELATING TO THE
TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE RELATIONSHIP OF BUYER AND
SELLER HEREUNDER (“PROCEEDINGS”) EACH PARTY IRREVOCABLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE COUNTY OF COLUMBIA, COMMONWEALTH OF
PENNSYLVANIA AND THE UNITED STATES DISTRICT COURT FOR PENNSYLVANIA, AND
(B) WAIVES ANY OBJECTION WHICH IT MAY HAVE AT ANY TIME TO THE LAYING OF VENUE OF
ANY PROCEEDINGS BROUGHT IN ANY SUCH COURT, WAIVES ANY CLAIM THAT SUCH
PROCEEDINGS HAVE BEEN BROUGHT IN AN INCONVENIENT FORUM AND FURTHER WAIVES THE
RIGHT TO OBJECT, WITH RESPECT TO SUCH PROCEEDINGS, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER SUCH PARTY.

13.17

WAIVER OF JURY TRIAL.  EACH PARTY HEREBY WAIVES TRIAL BY JURY IN ANY PROCEEDINGS
BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE PROPERTY OR THE
RELATIONSHIP OF BUYER AND SELLER HEREUNDER.

13.18

Facsimile Signatures.  Signatures to this Agreement transmitted by telecopy or
electronic mail shall be valid and effective to bind the party so signing.  Each
party agrees to promptly deliver an execution original of this Agreement with
its actual signature to the other party, but a failure to do so shall not affect
the enforceability of this Agreement, it being expressly agreed that each party
to this Agreement shall be bound by its own telecopied or email signature and
shall accept the telecopied or email signature of the other party to this
Agreement.  

13.19

Attorneys’ Fees.  Should either party employ attorneys to enforce any of the
provisions hereof, the party against whom any final judgment is entered agrees
to pay the prevailing party all reasonable costs, charges and expenses,
including attorneys’ fees and expenses and court costs, expended or incurred in
connection therewith.

13.20

Time.  Time is of the essence in the performance of each and every term,
condition and covenant contained in this Agreement.

13.21

Waiver of Tender.  Formal tender of an executed deed and the purchase money each
is hereby waived.

 [SIGNATURE PAGE FOLLOWS]





- 24-




EAST\43617630.13 10/29/10










IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.

  

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company







By:   /s/  Orrin Shifrin




Orrin Shifrin, Secretary




  

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:__________________________________

Samuel A. Landy, President





- 25-




EAST\43617630.13 10/29/10










IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed as of the date(s) set forth below to be effective as of the day and
year first above written.

  

SELLER:




ARCPA PROPERTIES LLC, a Delaware limited liability company







By:

_______________________




Orrin Shifrin, Secretary




  

BUYER:




UMH PROPERTIES, INC., a Maryland corporation







By:  /s/  Samuel A. Landy

Samuel A. Landy, President





- 26-




EAST\43617630.13 10/29/10










AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 12 and Section 13.2.

  

FIRST AMERICAN TITLE INSURANCE COMPANY







By:  /s/  Barbara Laffer




Name:  Barbara Laffer




Title:    Senior Commercial Escrow Officer




Date:

November 1, 2010








- 27-




EAST\43617630.13 10/29/10










Schedule 1




Index of Defined Terms




Term

Reference

21st

5.8

21st Agreements

5.8

Access Agreement

Schedule 2

Additional Homes

Schedule 5.9

Affected Contract

Schedule 1

Agent

13.2

Agreement

Introductory Paragraph

Assignment of Intangible Property

6.3(d)

Assignment of Leases

6.3(c)

Assumption Notice

5.8

Bill of Sale

6.3(b)

business day

13.14

Buyer

Introductory Paragraph

Buyer’s Representatives

Schedule 2

Claims Survival Period

8.3.6

Closing

Schedule 2

Closing Date

Schedule 2

Code

Schedule 2

Community

Schedule 2

Confidentiality Agreement

Schedule 2

Contracts

Schedule 2

Cut-Off Time

Article 5

Dealer Agreement

5.8

Deed

6.3(a)

Deemed to Know

Schedule 2

Deposit

2.1

Designated Representatives

Schedule 2

Documents

Schedule 2

Due Diligence

Schedule 2

Due Diligence Period

Schedule 2

Election Notice

11.2

Escrow Agent

Schedule 2

Escrow Deposits

Article 12

Homes

Schedule 2

Laws

Schedule 2

Leases

Schedule 2

Loan Purchase Agreement

5.8

Losses

9.1.1

Materiality Threshold

Schedule 2

Non-Material Casualty

11.2

Notes

Schedule 2

Oil, Gas and Mineral Rights

Schedule 2

Other Exceptions

3.1.1

Other Property Rights

Schedule 2

Owner’s Title Policy

3.2

Permitted Exceptions

Schedule 2

Person

Schedule 2





Schedule 1-1




EAST\43617630.13 10/29/10














Personal Property

Schedule 2

Proceedings

13.16

Property

Schedule 2

Property Documents

Schedule 2

Purchase Price

Article 2

Real Property

Schedule 2

Realization Costs

11.2

Recourse Notes

5.8

Release

9.3.2

Reporting Person

13.2.1

Reporting Requirements

13.2

Repossession Purchase Obligation

5.8

Required Clearance Exceptions

3.1.1

Revenues

5.1.1

Seller

Introductory Paragraph

Seller Affiliates

Schedule 2

Seller Cure Limit

Schedule 2

Seller Parties

Schedule 2

Seller’s Knowledge

8.3.2

Seller’s Warranties

Schedule 2

significant portion

11.1.1

Survey

Schedule 2

Tax Year

Schedule 2

Title Commitment

Schedule 2

Title Company

Schedule 2

Title Documents

Schedule 2

Title Objections

3.1.1

Transaction

Schedule 2

Written Notice

8.3.2








Schedule 1-2




EAST\43617630.13 10/29/10













Schedule 2




Defined Terms




As used herein, the following terms shall have the following meanings:

“Access Agreement” shall mean that certain agreement between Seller and Buyer
attached hereto as Exhibit L and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.

“Buyer’s Representatives” shall mean Buyer, its partners and members, and any
officers, directors, shareholders, employees, agents, representatives and
attorneys of Buyer, its partners or members.

“Closing” shall mean the closing of the Transaction.

“Closing Date” shall mean December 15, 2010, or such earlier date on which
Seller and Buyer may mutually agree for closing of the Transaction.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Community” shall mean a manufactured home community included in the Property
that is separately legally described in Exhibit A.

“Confidentiality Agreement” shall mean that certain agreement executed by Buyer
attached hereto as Exhibit K and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.  

“Contracts” shall mean all service, supply, maintenance and utility agreements,
all equipment leases, and all other contracts, subcontracts and agreements
relating exclusively to the Real Property and the Personal Property, all as
described in Exhibit B attached hereto and incorporated herein by this
reference, and any additional contracts, subcontracts and agreements entered
into in accordance with the terms of Section 9.2.1 hereof.  

“Deemed to Know” (or words of similar import, whether or not such words may be
capitalized) shall have the following meaning:    (a) Buyer shall be “Deemed to
Know” of the existence of a fact or circumstance to the extent that such fact or
circumstance is disclosed by this Agreement, the Documents (including without
limitation the documents and materials made available to Buyer on the website at
http://eaglepro.firstam.com), or any studies, tests, reports, or analyses
prepared by or for or otherwise obtained by Buyer or Buyer’s Representatives in
connection with the Property; and (b) Buyer shall be “Deemed to Know” that a
representation or warranty of Seller is untrue, inaccurate or incorrect to the
extent that this Agreement, the Documents, or any studies, tests, reports or
analyses prepared by or for or otherwise obtained by Buyer or Buyer’s
Representatives in connection with the Property contains information which is
inconsistent with such representation or warranty.

“Deposit” shall mean five hundred thousand and no/100 dollars ($500,000.00).

“Designated Representatives” shall mean Sorin Mihalache, Michael Sant and
Matthew Getty.

“Documents” shall mean the documents and instruments applicable to the Property
or any portion thereof that Seller or any of the other Seller Parties deliver or
make available to Buyer prior to Closing





Schedule 2-1




EAST\43617630.13 10/29/10










or otherwise allow Buyer access to prior to Closing, including, but not limited
to, the Title Commitment, the Survey, the Title Documents and the Property
Documents.

“Due Diligence” shall mean examinations, inspections, tests, studies, analyses,
appraisals, evaluations and/or investigations with respect to the Property, the
Documents, and other information and documents regarding the Property,
including, without limitation, examination and review of title matters,
applicable land use and zoning Laws and other Laws applicable to the Property,
the physical condition of the Property, and the economic status of the Property.

“Due Diligence Period” shall mean the period commencing prior to the execution
of this Agreement and expiring on December 1, 2010.

“Escrow Agent” shall mean First American Title Insurance Company, whose mailing
address is 550 South Hope Street, Suite 1950, Los Angeles, CA 90071, Attention:
 Gloria Neri Phone: (213) 271-1751, in its capacity as escrow agent.

“Laws” shall mean all municipal, county, state or federal statutes, codes,
ordinances, laws, rules or regulations.

“Leases” shall mean, collectively, all leases with tenants of the Real Property.

“Materiality Threshold” shall mean two hundred thousand and no/100 dollars
($200,000.00).

“Notes” shall mean the retail installment contracts, promissory notes and/or
other instruments held by Seller or Seller Affiliates in connection with the
financing by Seller or Seller Affiliates of certain manufactured homes at the
Communities, all as set forth on Exhibit Q.

“Oil, Gas and Mineral Rights” shall mean all of seller’s right, title and
interest in and to all of the oil, gas and other minerals in, on or under and
that may be produced from the Real Property.

“Other Property Rights” shall mean, collectively, Seller’s interest in and to
all of the following, if any, if and to the extent the same are assignable by
Seller without any expense or other liability to Seller:  (a) to the extent that
the same are in effect as of the Closing Date, any licenses, permits and other
written authorizations necessary for the use, operation or ownership of the Real
Property, and (b) those guaranties and warranties in effect with respect to any
portion of the Property as of the Closing Date.  Except as expressly set forth
herein, Seller’s right to (i) the names and trademarks “ARC”, “American
Residential Communities”, the ARC logo and any other names or marks used by
American Residential Properties LLC not related exclusively to the Property,
(ii) any and all websites and domain names maintained by Seller or Seller’s
property manager with respect to the Property, and (iii) any and all telephone
numbers maintained by Seller or Seller’s property manager and not used
exclusively in connection with the operation of the Property are all expressly
excluded from the sale contemplated hereby.

“Permitted Exceptions” shall mean and include all of the following:
 (a) applicable zoning and building ordinances and land use regulations,
(b) unless Buyer timely objects to any thereof as provided in Section 3.1.1
hereof (i) the Title Documents and any title exception reflected on the owner’s
title insurance policies issued to Seller (copies of which are attached hereto
as Exhibit V), (ii) such state of facts as disclosed in the Survey, and
(iii) any matters about which Buyer knows or is Deemed to Know prior to the
expiration of the Due Diligence Period, (c) such state of facts as would be
disclosed by a physical inspection of the Property, (d) the lien of taxes and
assessments not yet due and payable, (e) any exceptions to title caused by
Buyer, its agents, representatives or employees, (f) such other exceptions to
title as the Title Company shall commit to insure over, without any





Schedule 2-2




EAST\43617630.13 10/29/10










additional cost to Buyer, whether such insurance is made available in
consideration of payment, bonding, indemnity by Seller or otherwise, (g) the
rights of the tenants under the Leases, and (h) any matters deemed to constitute
additional Permitted Exceptions pursuant to Section 3.1.1 hereof.

“Person” shall mean a natural person, partnership, limited partnership, limited
liability company, corporation, trust, estate, association, unincorporated
association or other entity.

“Personal Property” shall mean, collectively, (a) all tangible personal property
owned by Seller (excluding any computer software or programs which either
(i) are licensed to Seller or Seller’s property manager, or (ii) Seller or
Seller’s property manager deem proprietary), located on the Real Property and
used exclusively in the ownership, operation and maintenance of the Real
Property as listed on Exhibit M attached hereto and incorporated herein by this
reference, (b) all non-confidential books, records and files maintained by
Seller’s property manager at the Property (excluding any appraisals, budgets,
strategic plans for the Property, internal analyses, information regarding the
marketing of the Property for sale, submissions relating to Seller’s obtaining
of corporate authorization, attorney and accountant work product, and
attorney-client privileged documents) relating exclusively to the Property, (c)
the Notes (and, to the extent that they are to be transferred to Buyer pursuant
to and in accordance with Section 5.8 of this Agreement, the Recourse Notes),
and (d) the manufactured homes listed on Exhibit P attached hereto and
incorporated herein by reference (the “Homes”).  For clarity and without
limiting the foregoing, Personal Property shall include the Homes only and no
other manufactured homes located at the Community or otherwise.

“Property” shall mean, collectively, (a) the Real Property, (b) the Personal
Property, (c) Seller’s interest as landlord in all Leases, (d) if and to the
extent assignable by Seller without any expense to Seller, the Contracts, and
(e) the Other Property Rights.

“Property Documents” shall mean, collectively, (a) the Leases, (b) the
Contracts, and (c) any other documents or instruments which constitute or
otherwise create any portion of the Property.

“Real Property” shall mean, collectively, those certain parcels of real estate
legally described in Exhibit A attached hereto and incorporated herein by this
reference, together with all buildings, improvements and fixtures located
thereon and owned by Seller as of the Closing Date and all rights, privileges
and appurtenances pertaining thereto including all right, title and interest of
Seller in and to all rights-of-way, open or proposed streets, alleys, easements,
and strips or gores of land adjacent thereto, including any Oil, Gas and Mineral
Rights.

“Recourse Notes” shall mean the retail installment contracts, promissory notes
and/or other instruments held by 21st in connection with the financing of
certain manufactured homes at the Communities, all as set forth on Exhibit R.

“Seller Affiliates” shall include ARC Dealership, Inc., a Delaware corporation,
ARC Dealership LLC, a Delaware limited liability company, ARC Housing LLC, a
Delaware limited liability company, and ARC Housing TX, L.P., a Delaware limited
partnership.

“Seller Cure Limit” shall mean the sum of $350,000.00 which sum shall be the
aggregate amount available to cure breaches of Seller’s Warranties as provided
in Section 8.3.5 and Section 9.2.5(a) hereof.

“Seller Parties” shall mean and include, collectively, (a) Seller; (b) its
counsel; (c) its consultants; (d) Seller’s property manager; (e) any direct or
indirect equity owner, officer, director, employee, or agent of Seller, Seller’s
partners, or Seller’s partners’ partners, Seller’s broker or Seller’s property





Schedule 2-3




EAST\43617630.13 10/29/10










manager or counsel to any of the foregoing; (f) any other entity or individual
affiliated or related in any way to any of the foregoing; and (g) the Designated
Representatives.

“Seller’s Warranties” shall mean Seller’s representations and warranties set
forth in Section 8.2 hereof and in any documents executed by Seller for the
benefit of Buyer in connection with Closing.

“Survey” shall mean, collectively, the surveys listed and described on Exhibit I
attached hereto and incorporated herein by this reference, including any update
thereof obtained by Buyer.

“Tax Year” shall mean the real estate assessment year or school tax year, as the
case may be, for the county in which the Community is located.

“Title Commitment” shall mean, collectively, the commitments to issue an Owner’s
Policy of Title Insurance with respect to the Real Property, copies of which are
to be delivered to Buyer by the Title Company pursuant to Section 3.1.1 hereof.

“Title Company” shall mean First American Title Insurance Company.

“Title Documents” shall mean all recorded documents referred to on Schedule B of
the Title Commitment as exceptions to coverage.

“Transaction” shall mean the purchase and sale transaction contemplated by this
Agreement.





Schedule 2-4




EAST\43617630.13 10/29/10










Schedule 3




Community Name, Seller and FEIN No.




Community Name




Brookside Village




Pleasant View Estates




Maple Manor




Moosic Heights




Oakwood Lake Village

Community Seller& Entity Type




ARCPA Properties LLC, a Delaware limited liability company

FEIN No.




20-1069069














Schedule 3-1




EAST\43617630.13 10/29/10










EXHIBIT A




LEGAL DESCRIPTIONS




Brookside Village




ALL that certain piece, parcel or tract of land situate in North Centre
Township, Columbia County, Pennsylvania, bounded and described as follows,
to-wit:




BEGINNING at a nail in the center of Township Road #481 and on the dividing line
between land of said Grantors and Russell Whitenight; thence along land of
Russell Whitenight, North 00° 26' East, 1,255 feet to the middle of Briar Creek;
thence along the center of said Briar Creek the following courses and distances:
North 39° 00' East, 280 feet; North 58° 17' East, 180 feet; North 55° 42' East,
190 feet; North 58° 57' East, 180 feet; North 59° 37' East, 180 feet; North 55°
27' East, 200 feet; North 48° 32' East, 132.1 feet to a nail on a bridge plank;
thence along the center of Township Road #648, South 00° 30' West, 1,861 feet to
a nail in the center of said Township Road #481, thence through the center of
said Township Route, South 79° 30' West, 1,066.6 feet to a nail, the place of
beginning.




Tax Parcel #11.06-006-03








EAST\43617630.1310/29/10

A-1










Pleasant View Estates




All those certain two (2) pieces, parcels or tracts of land situated in the
Township of South Centre, County of Columbia and Commonwealth of Pennsylvania,
bounded and described according to a survey prepared by Peters Consultants, Inc.
for ARC DAM Brookside, LLC originally dated March 17,2004, as follows: to wit:




Parcel I:




BEGINNING at an existing iron pipe on the northerly right of way line of State
Route 1004 (Old Berwick Highway) and at the southeast corner of lands now or
late of Martin L. Sitter, Jr.; thence along lands now or late of Martin L.
Sitter, Jr., N. 12° 46' 26 W 176.18 feet to an existing iron pin; thence along
lands now or late of Martin L. Sitter, Jr., Sandra Horrax Brown, Thomas J.
Raison and Jayne A. Funson, Jeffrey W. Benjamin, and Jacqueline Hidlay, S 81°
37' 22" W 514.62 feet to an existing iron pin; thence along lands now or late of
Edwin L. Dietterick and Letha I. Dietterick, the following two bearings and
distances;




1)

S 86° 16' 23" W 35.35 feet to an existing iron pipe;

2)

N 23° 08' 19" W 306.41 feet to an existing angle iron;




thence along lands now or late of Martin D. Cain and Isabel D. Cain; N. 22' 31'
58" W 545.49 feet to an existing iron pin; thence along lands now or late of
Martin D. Cain and Isabel D. Cain, Colin R. Combs and Carol Combs, Bernard J.
Jubinski and Edna Mae Jubinski; Richard E. Huber and Sandra M. Huber and a
portion of a 40 foot wide right of way terminus for Lincoln Place, S 73° 23' 56"
W 864.69 feet to an existing iron pin; thence along lands now or late of Centre
Investment Corporation, N 23° 25' 00" W 701.64 feet to an existing iron pipe;
thence along lands now or late of SEDA COG Joint Rail Authority, N 81' 15' 06" E
1,11.9.59 feet to an iron pin set for a corner; thence along the westerly right
of way line of State Route 0080, Keystone Shortway, the following three bearings
and distances:




1)

S 43° 01' 34" E 1,092.76 feet to an existing iron pin;

2)

N 46° 58' 39" E 20.00 feet to an existing iron pin;

3)

S 43° 01' 34" E 323.02 feet to an existing iron pin;




thence along lands now or late of Bernard K. Ridall and Jacqueline V. Ridall,
S17° 40' 39" E 55.24 feet to an existing iron pin; thence along the northerly
terminus of the right of way of Fort Jenkins Lane, S 72° 15' 51" W 18.25 feet to
an existing iron pin; thence along the westerly right of way of Fort Jenkins
Lane, S 17" 44' 09" F 133.82 feet to an existing railroad spike; thence along
lands now or late of Jack L. Vandermark, the following four hearings and
distances:




S 79° 45" 02" W 106.20 feet to an existing iron pin;

S 09° 51' 54" E 109.54 feet to an existing iron pin;

N 80° 14' 33" E 53,90 feet to an existing iron pin;

S 09° 51' 54" E 104.81 feet to a point on the northerly right of way line of
State Route

1004; thence along the same, S 78" 12' 07" W 94.41 feet to an existing iron
pipe, the place of





EAST\43617630.1310/29/10

A-2










BEGINNING.

 

CONTAINING 29.5743 acres of land and as surveyed by Peters Consultants, Inc. on
March 31, 2004. This description combines all the remaining lands on the
southwesterly side of State Route 0080, Keystone Shortway, from Deed Book 381,
Page 38, into one description.




Parcel 2:

BEGINNING at an existing iron pin at the southwest corner of lands now or late
of Dyco, Inc. and at the northwest corner of lands now Or late of Jakes Place,
L.P., thence along lands now or late of Jakes Place, L.P., S17' 40' 39" E 148.98
feet to an existing iron pin; thence along the easterly right of way line of
State Route 0080, Keystone Shortway, N 43' 01' 34" W 178.54 feet to an existing
iron pin; thence along lands now or late of George W. Woelfel and J. H. Beers,
Inc. N 81° 31' 05" E 77.43 feet torn existing iron pin, the place of BEGINNING.




Being all of the remaining lands on the northeasterly side of State Route 0080,
Keystone Shortway, from Deed Book 381, Page 38.




Being Tax Parcel ED. No. 12-03-009-07 (parcels 1 and 2).




EXCEPTING AND RESERVING therefrom, all that certain piece or parcel of land
situate in the Township of South Centre, County of Columbia and Commonwealth of
Pennsylvania, being Lot No. I of the Vandermark/Brookside Subdivision Map as
prepared by David A. Drumheller, Licensed Surveyor and recorded in Columbia
County Map Book 7, page 141, bounded and described more fully as follows,

to-wit:




BEGINNING at a rebar found on the line of railroad spike thence commencing North
79 degrees 19 minutes 20 seconds East, 10 feet to a railroad spike set;

THENCE South 10 degrees 17 minutes 36 seconds East, 20.57 feet to a railroad
spike set;

THENCE South 79 degrees 19 minutes 20 seconds West, 10 feet to a point in the
lines of Jack L.

Vandermark and Brookside Manor Associates;

THENCE North 10 degrees 17 minutes 36 seconds West, 20.57 feet to the Place of
beginning.




CONTAINING 206 square feet




Being part of Tax Parcel J.D. No. 12-03-009-07.




BEING the same premises which Jack L. Vandermark, by deed dated November 3, 2000
and recorded November 7, 2000 in Columbia County, Pennsylvania as Instrument No.
200010439 conveyed to Brookside Manor Associates, in fee.




ALSO, EXCEPTING AND RESERVING therefrom all that certain lot, piece or parcel of
land situate in the Township of South Centre, County of Columbia and
Commonwealth of Pennsylvania, being Lot No. 2 of the Vandermark/Brookside
Subdivision Map as prepared by David A. Drumheller, Licensed Surveyor and
recorded in Columbia County Map Book 7, page





EAST\43617630.1310/29/10

A-3










141, bounded and described more fully as follows, to-wit:




COMMENCING No at a rebar found at the southern most point a portion of land
owned by Jack L. Vandermark separating same from Brookside Manor Associates'
property:

THENCE North 79 degrees 42 minutes 24 seconds East, 53.91 feet to a point also
being on the southeasterly corner of the land of Vandermark/Brookside Manor
Associates;

THENCE South 9 degrees 58 minutes 05 seconds East, 14 feet to a point along the
lines of the lands of Jack L. Vandermark;

THENCE North 85 degrees 42 minutes 55 seconds West, 55.62 feet to the point of
BEGINNING.




Being Tax Parcel ID No. 12-03-009-08.











EAST\43617630.1310/29/10

A-4










Maple Manor




All those certain parcels or lots of land, Situated in the Borough of Taylor,
Lackawanna County, State of Pennsylvania, bounded and described as follows to
wit;




PARCEL I:




BEGINNING at the Southerly corner of a parcel of land conveyed by Parmoff
Corporation to George Sluck, et al., by Deed dated March 9, 1967 and duly
recorded in Lackawanna County Deed Book 640 page 220 and said corner being in
the northerly line of Parcel No. 3 conveyed by Parmoff Corporation to the Most
Reverend Stephen J. Kocisko, Bishop for St. Mary's Church of Taylor, PA by deed
dated April 26, 1967 and duly recorded in Lackawanna County Deed Book 640 page
457; thence




(1)

North 40° 25' East about 1,070 feet along aforesaid George Sluck's land and
lands conveyed by Parmoff Corporation to Persel Getts et al, by Deed dated
September 18, 1969, and duly recorded in Lackawanna County Deed Book 705 page
177 to a corner; thence




(2)

South 50° 00' East about 55 feet along lands conveyed by Parmoff Corporation to
A.F. Constanzo and Son by Deed dated September 1, 1965 and duly recorded in
Lackawanna County Deed Book 620 page 533, to a corner; thence




(3)

In a generally Southwesterly direction about 1,400 feet along the westerly right
of way line of the Continental-Archbald-Pyne Branch of the Erie-Lackawanna
Railroad Co., to a corner; thence




(4)

North 50° 00' West about 414 feet along the division line between the Homer
Leach and IB. Felts tracts being along lands under contract to the Most Rev.
Stephen J. Kocisko, Bishop for St. Mary's Church, Taylor, PA to a corner; thence




(5)

North 40" 25' East about 202 feet along lands now or formerly of the Most
Reverend Stephen J. Kocisko, Bishop for St. Mary's Church, Taylor, PA, conveyed
as aforesaid to a corner, thence;




(6)

North 49" 35' West about 228 feet containing along lands now or formerly of Most
Rev. Stephen Kocisko, Bishop for St. Mary's Church, Taylor, PA, conveyed as
aforesaid, to a corner, the place of beginning.




PARCEL II




BEGINNING at a corner in the northerly side line of Oak Street at its
intersection with the Westerly side line of 6th Street; thence




(1) North 49" 47' West about 374 feet along the said Northerly side line of Oak
Street to a corner; thence





EAST\43617630.1310/29/10

A-5













(2)

In a northeasterly direction about 3,080 feet along the easterly right of way
line by its various curves and tangents of the Continental-Archbald-Pyne Branch
of the Erie-Lackawanna Railroad Co to a corner; thence




(3)

South 37" 40' East about 821 feet along lands now or formerly of Scranton
Lackawanna Industrial Building Co. to a corner; thence




(4)

South 22° 33' East about 228 feet continuing along lands now or formerly of
Scranton Lackawanna Industrial Building Co. to a corner, thence




(5)

South 23° 48' West about 180 feet still continuing along lands now or formerly
of Scranton Lackawanna Industrial Building Co. to a corner; thence




(6)

South 66" 12' East about 94 feet still continuing along lands now or formerly of
Scranton Lackawanna Industrial Building Co. to a corner; thence




(7)

In a Southwesterly and Southeasterly direction about 925 feet along the Westerly
right of way line by a curve to the left of the Keysor Valley Branch of the Erie
Lackawanna Co to a corner; thence




(8)

South 40° 03' West about 860 feet along lands conveyed by Parmoff Corporation to
Daniel Siniawa, et al by Deed dated October 17, 1968 and duly recorded in
Lackawanna County Deed Book 670, page 456, to a corner in the division line
between Homer Leach and I.B. Felts tracts; thence.




(9)

South 49° 57' East about 150 feet continuing along lands conveyed to Daniel
Siniawa, et al as aforesaid, to a corner; thence




(10)

South 40° 03' West about 615 feet along the aforesaid, Westerly side line of 6th
Street to a corner, the place of BEGINNING.




PARCEL III:




BEGINNING at a concrete monument distance 80.0 feet Southeasterly at right
angles from the center line of the former Continental-Archbald-Pyne Branch of
Erie Lackawanna Railroad Company at Station 7940, 93.8, said monument being
located in the 36th course described in Parcel No. 3 herein;




(1)

Thence parallel with last mentioned center line South 22" 28' West along the
Easterly property line of lands of Erie Lackawanna Railway Company 54.3 feet to
a point of curve opposite station 7941+48.1 of aforesaid Branch;




(2)

Thence Southerly along aforesaid easterly property line, on a curve to the left
concentric with the center line of aforesaid branch, having a radius of 1.710.73
feet an arc





EAST\43617630.1310/29/10

A-6










distance of 615.5 feet to a point of tangent opposite Station 7947+92.4 of
aforesaid branch at which station the center line thereof is offset 13.0 feet,
easterly by radial measurement from aforesaid center line;




(3)

Thence South 01° 51' West along aforesaid easterly property line, parallel with
said offset center line and its extension southerly a distance of 199.7 feet to
a point;




(4)

Thence South 09° 32' West along aforesaid property line 81.65 feet to a point
distance of 50.0 feet Easterly at right angles to aforesaid offset center line
at a concrete monument at Station 7950+77.7 of said branch;




(5)

Thence South 03 degrees 19 minutes East along, aforesaid Easterly property line
and parallel with said offset center line 483.3 feet to a point of a curve
opposite a concrete monument at Station 7955+61.0 of aforesaid branch;




(6)

Thence Southerly along aforesaid Easterly property line on a curve to the right
having a radius of 4,142.7 feet and concentric with aforesaid offset center
line, an arc distance of 977.6 feet more or less to a point in the division line
between the former Homer J. Leach and Isaac B. Felts tracts;




(7)

Thence North 56° 29' West along last mentioned division line crossing aforesaid
offset center line at Station 7965+05.4, 380.0 feet to a point, being the
Westerly property line; of aforesaid Continental-Archbald-Pyne Branch of Erie
Lackawanna Railway Company;




(8)

Thence northeasterly along aforesaid westerly property line 758.0 feet, more or
less to a point distance 200.00 feet Westerly at right angles from a concrete
monument in aforesaid offset center line at Station 7955+61.0;




(9)

Thence North 12° 49' East along aforesaid westerly property line 323.8 feet more
or less, to a point distant 110.0 feet Westerly at right angles from aforesaid
offset center line at Station 7952+50.0;




(10)

Thence Northeasterly along aforesaid Westerly properly line, 323 feet, more or
less, to a point distant 60.0 feet westerly at right angles, from a concrete
monument in aforesaid offset center line at Station 7949+38.0;




(11)

Thence North 01° 51' East along aforesaid Westerly property line being parallel
with aforesaid offset center line 145.6 feet to a point opposite Station
7949+92.4 at which point the said center line offset 13.0 feet as described in
course 2 hereof;




(12)

Thence North 88° 09' West along aforesaid Westerly property line, 33.0 feet to a
point distant. 80.0 feet from a concrete monument in the first mentioned center
line of the former Continental-Archbald-Pyne Branch at Station 7949+92.4;




(13)

Thence Northerly along aforesaid Westerly property line on a curve to the right





EAST\43617630.1310/29/10

A-7










concentric with the first mentioned center line of said branch, having a radius
of 1,870.73 feet an arc distance of 673.1 feet to a point opposite by radial
measurement a concrete monument at center line Station 7941 +48.1;




(14)

Thence North 22° 28' minutes East along aforesaid Westerly property line
parallel with last mentioned center line and 80.0 feet Northwesterly at right
angles therefrom 123.9 feet to a concrete monument opposite last mentioned
center line Station 7940+24.2 and being also the beginning point of Parcel No. 3
herein;




(15)

Thence South 44° 02' 30" East and being also along courses No. 36 of aforesaid
mentioned Parcel No. 3,174.46 feet to the place of BEGINNING.




PARCEL IV:




BEGINNING at the point of intersection of the easterly property line of land of
Erie Lackawanna Railway Company with the division line between the former Homer
J. Leach and Isaac B. Felts tracts distant 50 feet easterly by radial
measurement from the center line of the former Continental-Archbald-Pyne Branch
of Erie Lackawanna Railway Company, said point also being the Southeasterly
corner of Parcel No. 4 herein;




(1)

Thence southerly along aforesaid easterly property line on a curve to the right
having a radius of 4,142.7 feet an arc distance of 406.9 feet to at point of
tangent opposite by radial measurement a concrete monument in the center line of
aforesaid branch at Station 7969+28.9;




(2)

Thence South 15° 50' West along aforesaid easterly property line 162.1 feet to a
point of curve opposite at right angles a concrete monument in the center line
of aforesaid branch at Station 7970+91.0;




(3)

Thence southerly along aforesaid easterly property line on a curve to the left
having a radius of 1156.5 feet an arc distance of 87 feet more or less to its
intersection with the northerly line of Oak Street;




(4)

Thence North 56° 17' West along the northerly line of Oak Street, 80 feet, more
or less to a concrete monument therein and being a corner in the westerly
property line of land of Erie Lackawanna Railway Company said point being also
the Southeasterly corner of land conveyed by a deed dated August 10, 1914 from
the Delaware, Lackawanna and Western Railroad Company to William H. Bowen;




(5)

Thence North 07° 13' East along the Westerly property line of land of Erie
Lackawanna Railway Company; being the Easterly line of land conveyed by last
mentioned deed dated August 10, 1914, 94.15 feet to a corner marked by a
concrete monument and being also in the division line between Lots No. 113 and
114 in Block No. 4 as shown on the Map of Thomas and Atherton's Addition to the
Borough of Taylor recorded July 25, 1908 in Lackawanna County Map Book No. 2,
page 54;





EAST\43617630.1310/29/10

A-8













(6)

Thence North 00° 34' West along aforesaid westerly property line and being also
the Westerly line of a parcel of land conveyed by deed dated August 10, 1914
from William H. Bowen to the Delaware Lackawanna and Western Railroad Company
85.6 feet to a corner marked by a concrete monument;




(7)

Thence North 12" 57' West along aforesaid westerly property line 506.1 feet,
more or less, to a point distant 285 feet westerly at right angles, from the
centerline of aforesaid branch at Station 7965+00;




(8) Thence North 04° 05' East along aforesaid westerly properly line 131.1 feet,
more or less, to a point in the aforementioned division line between the former
Homer J. Leach and Isaac B. Felts tracts, & distant 325.54 feet northwesterly
along said division line from the center line of aforementioned branch;




(9) Thence, South 56° 29' East along last mentioned division line crossing the
center line of aforesaid branch at Station 7965+05.4, 380 feet more or less, to
the place of beginning,




BEING known and designated as Tax ID No. 15515-010-001











EAST\43617630.1310/29/10

A-9










Moosic Heights




ALL THAT CERTAIN piece or tract of land situate in the Borough of Moosic, County
of Lackawanna and Commonwealth of Pennsylvania, described, according to a Survey
of Moosic Heights Mobile Park made by Rollin R. Keisling, P.L.S. dated May 26,
1991, Project No. Moosic-200, as follows, to wit:




BEGINNING at a point, said point being on the Westerly side of a One hundred
foot wide Right-of-way of the Pennsylvania Power and Light Company, said point
also being where the lands of the Grantors and these now or formerly of Ingersol
Rand have a common corner; thence along the said P.P. & L. Right-of-way, South
twenty seven degrees, thirty four minutes, one second West, a distance of Five
hundred eighty feet to an iron pin set in the said Westerly right-of way, being
common to the lands now or formerly of SLIBCO; then along the same, North fifty
six degrees, fifty eight minutes, fifty seven seconds West, a distance of Two
Thousand eight hundred fifty and fourteen one-hundredths feet to an iron pin set
at the Easterly right-of-way of State Route 011 thence along the same. North
twenty five degrees, twenty nine minutes, six seconds East, a distance of Fifty
and forty four one-hundredths feet to an iron pin set for corner; thence along a
car lot reputedly owned by A. Domiano, South fifty six degrees, fifty eight
minutes, fifty seven seconds East, a distance of Three hundred ten and seventy
nine one-hundredths feet to an iron pin set for corner; thence still by the
same, North twenty three degrees, eighteen minutes, twenty two second East, a
distance of Five hundred twenty eight and thirty eight one-hundredths feet to an
iron pin set in the line of lands now or formerly to T.J. Manchak; thence along
the line of said Manchak, and others, South fifty seven degrees, seven minutes,
forty two seconds East, a distance of Six hundred twenty two and eighty
one-hundredths feet to an iron pin at the Northerly side of the access road
leading to S.R, 3031; thence along the said Road, North thirty three degrees,
twenty one minutes, eighteen seconds East, a distance of Five Hundred twenty
nine and twenty one-hundredths feet to an iron pin at the Westerly side of said
S.R. 3031; thence along the said Road, South fifty six degrees, thirty one
minutes, fifty seven seconds East, a distance of Fifty feet to a point, being on
the Southerly side of the said access road; thence still along the said access
Road, South thirty three degrees, twenty one minutes, eighteen seconds West, a
distance Five hundred twenty eight and sixty eight one-hundredths feet to the
main parcel being conveyed, and being on the Southerly side of the said Right-of
way, thence along the Northerly side of the property being conveyed. South fifty
seven degrees, seven minutes, forty two seconds East, a distance of One thousand
nine hundred seven and twenty one-hundredths feet to the point and place of
BEGINNING.




Being known as Tax Parcel ID No. 17618-020-017.











EAST\43617630.1310/29/10

A-10










Oakwood Lake




All that certain piece, parcel or tract of land situate, lying and being in the
Township of Tunkhannock, County of Wyoming, Commonwealth of Pennsylvania,
bounded and described as follows to wit:




BEGINNING at a point in the center of existing pave of Township Road No. 397
which leads to U.S. Traffic Route No. 6, said beginning point being a corner of
Robert C. and Helen M. Fitch lands; thence along line of lands of said Fitch and
along line of lands of Reisch Trucking & Transportation Company, Inc., bearing
North 24° 40' 22" East 1547.43 feet, partly along stone right of way and old
wire, crossing Cruver Pond, also known as Oakwood Lake, to a corner at the
northerly waters edge of Cruver Pond, also known as Oakwood Lake, said waters
edge established this date using an elevation at the top of concrete spillway
for said lake; thence along the waters edge of Cruver pond, also known as
Oakwood Lake as established by top of the concrete spillway the following 34
courses, bearing (1) South 59° 35' 25" East 39.25 feet, (2) South 31° 34' 54"
East 46.39 feet, (3) South 62° 02' 34" East 95.19 feet, (4) South 56° 31' 19"
East 29.10 feet, (5) South 85° 11' 48" East 89.42 feet, (6) South 72° 57' 46"
East 58.94 feet, (7) South 52° 37' 14" East, 34.93 feet, (8) South 87° 07' 15"
East 76.18 feet (9) South 83° 14' 39" East 52.58 feet (10) South 69° 16' 28"
East 84.60 feet, (11) North 32° 40' 03" East 19.22 feet, (12) North 77° 12' 42"
East 27.51 feet, (13) South 88° 21' 18" East 82.52 feet, (14) South 63° 45' 41"
East 22.76 feet, (15) North 79° 48' 20" East 43.91 feet, (16) North 37° 39' 22"
East 78.37 feet, (17) North 88° 33' 10" East 26.62 feet, (18) South 17° 56' 54"
East 22.40 feet (19) South 10° 46' 59" West 102.47 feet, (20) South 47° 52' 11"
East 24.64 feet, (21) South 06° 14' 54" East 72.50 feet, (22) South 55° 31' 54"
West 23.33 feet (23) South 32° 33' 07" East 76.02 feet, (24) South 06° 51' 11"
East 130.69 feet (25) South 09° 31' 14" East 127.91 feet, (26) South 14° 29' 39"
East 132.78 feet, (27) South 08° 04' 10" East 115.67 feet, (28) South 00° 56'
57" East 113.58 feet, (29) South 06° 07' 18" West 153.69 feet, (30) South 24°
47' 27" West 101.63 feet, (31) South 61° 26' 10" West 71.86 feet, South 15° 27'
58" West 27.94 feet, (33) South 42° 02' 13" West 74.09 feet, and (34) South 20°
57' 32" West 51.48 feet to a corner; thence along the toe of earthen dam for
said lake the following four (4) courses; bearing (1) South 21° 52' 47" East
42.58 feet thru an Iron pin set on line to an iron pin set for a corner, (2)
South 11° 10' 14" West 29.36 feet to an iron pin set for a corner, (3) South 40°
16' 02" West 27.70 feet to an iron pin set for a corner, and (4) North 88° 10'
02" West 66.11 feet thru an iron pin set on line to a corner in the center of
outlet for Oakwood Lake; thence in and along the center of Outlet for said lake
the following three courses; bearing (1) South 21° 57' 06" West 115.58 feet, (2)
South 03° 31' 19" West 18.90 feet to the end of a 48-inch diameter culvert, and
(3) South 01° 34' 34" East 22.95 feet to the center of Township Road No. 397;
thence along the centerline of said road the following seven (7) courses,
bearing (1) North 79° 44' 45" West 195.62 feet, (2) North 79° 39' 12" West
129.72 feet, (3) North 78° 56' 58" West 129.72 feet, (4) North 77° 19' 41" West
224.28 feet, (5) North 76° 53' 24" West 246.42 feet, (6) North 77° 30' 46" West
147.48 feet, and (7) North 77° 43' 45" West 225.14 feet to the place of
beginning.




Parcel No. 26-059.0-249-01-00-00








EAST\43617630.1310/29/10

A-11










EXHIBIT B




LIST OF CONTRACTS




Brookside Village




Agreement by and between HDC Inc. and ARC Management Services with an effective
date of March 29, 2010 for water and wastewater treatment services.




Proposal by and between EMG and American Residential Communities for Remediation
work dated February 25, 2010 for soil excavation and disposal.




Client Change Order Authorization by and between EMG and American Residential
Communities for Remediation work dated July 14, 2010 for soil excavation and
disposal.







Maple Manor




None.







Moosic Heights




None.







Oakwood Lake Estates




Agreement by and between HDC Inc. and ARC Management Services with an effective
date of March 29, 2010 for water and wastewater treatment services.




Service Agreement Non-Hazardous Wastes by and between Waste Management of
Eastern PA and Oakwood Trailer Park with an effective date of October 24, 2007
for trash services.







Pleasant View Estates




Proposal by and between EMG and American Residential Communities for Remediation
work dated February 25, 2010 for soil excavation and disposal.




Client Change Order Authorization by and between EMG and American Residential
Communities for Remediation work dated July 14, 2010 for soil excavation and
disposal.





B - 1




EAST\43617630.13 10/29/10










EXHIBIT C




FORM OF SPECIAL WARRANTY DEED

Prepared by:




Record and return to:




Tax Parcel Number:




 

THIS INDENTURE is executed the _____ day of _____________________ in the year
____________, and effective as of the ____ day of _________________ in the year
________, between______ __________, a _______________ (hereinafter called the
“Grantor”), of the one part, and, ____________ ___, a ________________
(hereinafter called the “Grantee”), of the other part.






WITNESSETH, that the Grantor, for and in consideration of the sum of _________
($ ______

____), lawful money of the United States of America, unto it well and truly paid
by the Grantee, at or before the sealing and delivery hereof, the receipt
whereof is hereby acknowledged, has granted, bargain and

sold, alienend, enfeoffed, released and confirmed, and by these presents does
grant, bargain and sell , alien, enfeoff, release and confirm unto the Grantee,
its successors and assigns, the premises described as follows:




ALL THAT CERTAIN lot or piece of ground with the buildings and improvements
located thereon, situate in the Township of ________, County of ________,
Commonwealth of Pennsylvania, as more particularly described on Exhibit “A”
attached hereto (the “Real Property”).




BEING the same premises which ______________, by Deed dated ______, and recorded
in the Office of the Recorder of Deeds of ___________ County, Pennsylvania on
______, in Deed Book Volume _____, Page ______, granted and conveyed unto the
Grantor, in fee.




UNDER AND SUBJECT to all covenants, conditions, restrictions, and other matters
listed on Exhibit B attached hereto and incorporated herein by this reference
(the “Permitted Exceptions”).

TOGETHER with all and singular the buildings, improvements, ways, streets,
alleys, driveways, passages, waters, water-courses, rights, liberties,
privileges, hereditaments and appurtenances, whatsoever unto the hereby granted
premises belonging, or in any wise appertaining, and the reversions and
remainders, rents, issues and profits thereof; and all the estate, right, title,
interest, property, claim and demand whatsoever of it, the Grantor, as well at
law as in equity, or otherwise howsoever, of, in, and to the same and every part
thereof.

TO HAVE AND TO HOLD the said lot or piece of ground above described together
with the buildings and improvements thereon erected, hereditaments and premises
hereby granted, or mentioned and intended so to be, with the appurtenances, unto
the Grantee, its successors and assigns, to and for the only proper use and
behalf of the Grantee, its successors and assigns forever.

UNDER AND SUBJECT as aforesaid.

AND the Grantor, for itself and its successors, does covenant, grant and agree,
to and with the Grantee, its successors and assigns, by these presents, that it,
the Grantor and its successors, all and singular





EAST\43617630.1310/29/10

C-1













the buildings, hereditaments and premises hereby granted or mentioned and
intended so to be, with the appurtenances, unto the Grantee, its successors and
assigns against it, the Grantor and its successors, and against all and every
person and persons whomsoever lawfully claiming or to claim the same or any part
thereof, by, from or under it, them or any of them, shall and will, UNDER AND
SUBJECT as aforesaid, WARRANT and forever DEFEND.

NOTICE -- THIS DOCUMENT DOES NOT SELL, CONVEY, TRANSFER, INCLUDE OR INSURE THE
TITLE TO THE COAL AND RIGHT OF SUPPORT UNDERNEATH THE SURFACE LAND DESCRIBED OR
REFERRED TO HEREIN, AND THE OWNER OR OWNERS OF SUCH COAL HAVE THE COMPLETE LEGAL
RIGHT TO REMOVE ALL OF SUCH COAL AND, IN THAT CONNECTION, DAMAGE MAY RESULT TO
THE SURFACE OF THE LAND AND ANY HOUSE, BUILDING OR OTHER STRUCTURE ON OR IN SUCH
LAND. THE INCLUSION OF THIS NOTICE DOES NOT ENLARGE, RESTRICT OR MODIFY ANY
LEGAL RIGHTS OR ESTATES OTHERWISE CREATED, TRANSFERRED, EXCEPTED OR RESERVED BY
THIS INSTRUMENT.  [This notice is set forth in the manner provided in Section 1
of the Act of July 17, 1957, P. L. 984, as amended.]

IN WITNESS WHEREOF, the Grantor has caused this Indenture to be executed under
seal, on the day and year first above written.

 

GRANTOR:

___________________________________, a___

________________

By: _____________________________________

Name:  ___________________________________
Title:_____________________________________




The address of the above-named Grantee is:

_______________________________

_______________________________

_______________________________




On behalf of Grantee

 








EAST\43617630.1310/29/10

C-2













STATE OF _____________

)

) SS.

COUNTY OF _________

)

I, _________________, a Notary Public in and for said County in the State
aforesaid, do hereby         certify that ___________, the _______________ of
_____________ _____, a(n) __________, personally known to me to be the same
person whose name is subscribed to the foregoing instrument, appeared before me
this day in person and acknowledged that he/she signed and delivered such
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, and in the capacity set forth therein.




GIVEN under my hand and notarial seal this_______ day of ____________, 20__.






Notary Public




My Commission expires:   _______________________





EAST\43617630.1310/29/10

C-3













EXHIBIT D




FORM OF BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”), is made as of the        day of
                         , 20    by and between _______________________________,
a ________________________ (“Seller”) and                          , a
                          (“Buyer”).

W I T N E S S E T H:




WHEREAS, by that certain Purchase and Sale Agreement (“Sale Agreement”) dated as
of                          , 20    , by and between Seller and Buyer, Seller
agreed to sell to Buyer certain real property, and the improvements located
thereon (“Real Property”) as more particularly described in Exhibit A attached
hereto and incorporated herein by this reference, together with all improvements
located thereon (“Real Property”); and

WHEREAS, by deed of even date herewith, Seller conveyed the Real Property to
Buyer; and

WHEREAS, in connection with the above described conveyance Seller desires to
sell, transfer and convey to Buyer certain items of tangible personal property
as hereinafter described.

NOW, THEREFORE, in consideration of the receipt of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand by Buyer to
Seller, the receipt and sufficiency of which are hereby acknowledged, Seller has
GRANTED, CONVEYED, SOLD, TRANSFERRED, SET OVER and DELIVERED and by these
presents does hereby GRANT, SELL, TRANSFER, SET OVER and DELIVER to Buyer, its
legal representatives, successors and assigns, all of its right, title and
interest in and to (a) all tangible personal property owned by Seller (excluding
any computer software which either (i) is licensed to Seller or Seller’s
property manager, or (ii) Seller or Seller’s property manager deems
proprietary), located on the Real Property and used in the ownership, operation
and maintenance of the Real Property, including without limitation the items
described in Exhibit A attached hereto and (b) all non-confidential books,
records and files (excluding any appraisals, budgets, strategic plans for the
Real Property, internal analyses, marketing information regarding the marketing
of the Property for sale, submissions relating to Seller’s obtaining of
corporate authorization, attorney and accountant work product, and
attorney-client privileged documents), relating to the Real Property (herein
collectively called the “Personal Property”), to have and to hold, all and
singular, the Personal Property unto Buyer forever.

This Bill of Sale is made without any covenant, warranty or representation by,
or recourse against, Seller except as expressly set forth in the Sale Agreement
and the documents executed in connection therewith.  

If any term or provision of this Bill of Sale or the application thereof to any
persons or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Bill of Sale or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby, and each term and provision of this
Bill of Sale shall be valid and enforced to the fullest extent permitted by law.





EAST\43617630.1310/29/10

D-1













IN WITNESS WHEREOF, the undersigned have executed this Bill of Sale as of the
date first set forth hereinabove.

_________________________________________, a

__________________________




By:   __________________________________________

Name:    _________________________________________

Title:    __________________________________________





EAST\43617630.1310/29/10

D-2













EXHIBIT E




FORM OF ASSIGNMENT OF LEASES

THIS ASSIGNMENT OF LEASES (“Assignment”), is made as of the        day of
                         , 20    by and between
___________________________________________, a ______________________
(“Assignor”) and                          , a
                          (“Assignee”).

W I T N E S S E T H:




WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                         , 20    , by and between Assignor and Assignee,
Assignor agreed to sell to Assignee certain real property, and the improvements
located thereon (“Property”) as more particularly described in the Sale
Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee certain leases and Assignee shall assume all of the obligations of
Assignor under such leases from and after the date of such assignment, and that
Assignor and Assignee shall enter into this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment.  Assignor hereby assigns, sets over and transfers to Assignee all of
its right, title and interest in, to and under the leases (“Leases”) with the
tenants of the Property identified on Exhibit A attached hereto and incorporated
herein by this reference.

2.

Assumption.  Assignee hereby assumes all liabilities and obligations of Assignor
under the Leases arising or accruing after the date hereof.

3.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of ________________ and may not be modified or amended in any manner other
than by a written agreement signed by the party to be charged therewith.

4.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

5.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.





EAST\43617630.1310/29/10

E-1













IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:




_________________________________________________,     a

____________________







By:    ____________________________________________

Name:    __________________________________________

Title:    ___________________________________________










ASSIGNEE:




__________________________________________________, a

____________________________










By:   ________________________________________________

Name:    _____________________________________________

Title:   _______________________________________________





EAST\43617630.1310/29/10

E-2













EXHIBIT F




FORM OF ASSIGNMENT OF INTANGIBLE PROPERTY

THIS ASSIGNMENT OF INTANGIBLE PROPERTY (“Assignment”), is made as of the ______ 
day of ______________, 20______    by and between
___________________________________________, a ______________________
(“Assignor”) and _______________, a ______________ (“Assignee”).

W I T N E S S E T H:




WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
                        , 20    , by and between Assignor and Assignee, Assignor
agreed to sell to Assignee certain real property, and the improvements located
thereon (“Property”) as more particularly described in the Sale Agreement; and

WHEREAS, the Sale Agreement provides, inter alia, that Assignor shall assign to
Assignee rights to certain intangible property and that Assignee shall assume
all of the obligations of Assignor under such intangible property from and after
the date of such assignment, and that Assignor and Assignee shall enter into
this Assignment.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment of Contracts and Licenses and Permits.  Assignor hereby assigns, sets
over and transfers to Assignee all of its right, title and interest, if any, in,
to and under (if and to the extent assignable by Assignor without expense to
Assignor), (a) all service, supply, maintenance and utility agreements, all
equipment leases, and all other contracts, subcontracts and agreements relating
to the Real Property and the Personal Property, all of which are listed in
Exhibit A attached hereto and incorporated herein by this reference (herein
collectively called the “Contracts”), (b) to the extent that the same are in
effect as of the date hereof, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of the Property
(excluding Seller’s right to the names and trademarks “ARC”, “American
Residential Communities”, the ARC logo and any other names or marks used by
American Residential Communities LLC not related exclusively to the Property,
any and all websites maintained by Seller or Seller’s property manager with
respect to the Property and any and all telephone numbers maintained by Seller
or Seller’s property manager and not used exclusively in connection with the
operation of the Property) (herein collectively called the “Licenses and
Permits”) and (c) any and all warranties and guarantees relating to the Property
(“Warranties”).

2.

Assumption.  Assignee hereby assumes and takes responsibility for all damages,
losses, costs, claims, liabilities, expenses, demands, and obligations of any
kind or nature whatsoever attributable to the Contracts, the Licenses and
Permits and the Warranties arising or accruing after the date hereof.

3.

Covenants.  If and to the extent that any retail installment sale contracts for
homes being assigned under this Assignment are not “servicer released” as of the
date hereof, Assignor hereby covenants to use reasonable efforts to cause such
contracts to be servicer released within sixty (60) days after the date hereof
and, in any event, Assignor shall promptly upon receipt thereof remit to Buyer
any net revenue received by Assignor under such contracts attributable to the
period of time from and after the date hereof.

4.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transaction referred to in the Sale Agreement
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of





EAST\43617630.1310/29/10

F-1













____________________ and may not be modified or amended in any manner other than
by a written agreement signed by the party to be charged therewith.

5.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

6.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:




_________________________________________________,     a

____________________







By:    ____________________________________________

Name:    __________________________________________

Title:    ___________________________________________










ASSIGNEE:




__________________________________________________, a

____________________________










By:   ________________________________________________

Name:    _____________________________________________

Title:   _______________________________________________





EAST\43617630.1310/29/10

F-2













EXHIBIT G




FORM OF NOTICE TO TENANTS







   Date    




Re:

Notice of Change of Ownership of

[Name of Property]

[Property Address]

[City, State]




Ladies and Gentlemen:




You are hereby notified as follows:




1.

That as of the date hereof, _______________________ has transferred, sold,
assigned, and conveyed all of its interest in and to the above-described
property (the “Property”) to                          (the “New Owner”).

2.

Future notices and rental payments with respect to your leased premises at the
Property should be made to the New Owner in accordance with your lease terms at
the following address:

____________________________

____________________________

____________________________

____________________________







3.

Your security deposit, if any, has been transferred to the New Owner and as such
the New Owner shall be responsible for holding the same in accordance with the
terms of your lease.

Sincerely,




__________________________________________________, a

____________________________







By:    ___________________________________________





G- 1




EAST\43617630.13 10/29/10










EXHIBIT H




FORM OF FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code provides that a transferee of a United
States real property interest must withhold tax if the transferor is a foreign
person.  For U.S.  tax purposes (including Section 1445 of the Code), the owner
of a disregarded entity (which holds legal title to a U.S.  real property
interest under local law) will be the transferor of the property and not the
disregarded entity.  To inform the transferee that withholding of tax is not
required upon the disposition of a United States real property interest by
___________________________________________, a ______________________
(“Seller”), the undersigned hereby certifies the following on behalf of Seller:

1.

Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations); and

2.

Seller is not a disregarded entity as defined in Section 1.1445-2(b)(2)(iii) of
the Income Tax Regulations.

3.

Seller’s U.S.  employer tax identification number is __________; and

4.

Seller’s office address is ____________________________________________.

Seller understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

The undersigned declares that she/he has examined this certification and to the
best of her/his knowledge and belief it is true, correct and complete, and
she/he further declares that she/he has authority to sign this document on
behalf of Seller.

Dated:                             , 20    .

__________________________________________________, a

____________________________







By:   ________________________________________________

Name:    _____________________________________________

Title:   _______________________________________________





EAST\43617630.1310/29/10

H-1













STATE OF __________

§

§

COUNTY OF _________

§




This instrument was acknowledged before me on                          , 20    
by



, a





 of





 a





 on behalf of said company.






Notary Public, State of _____________

MY COMMISSION EXPIRES:

______________________





EAST\43617630.1310/29/10

H-2













EXHIBIT I




SURVEY







Brookside Village, Berwick, Pennsylvania: survey dated May 25, 2007, prepared by
MK Associates, Inc., identified as Project No. 1046-07-1264:066.

Pleasant View Estates, Bloomsburg, Pennsylvania: survey dated August 2, 2007,
prepared by MK Associates, Inc., identified as Project No. 1046-07-1264:112.

Maple Manor, Taylor, Pennsylvania: survey dated July 25, 2007, prepared by MK
Associates, Inc., identified as Project No. 1046-07-1264:107.

Moosic Heights, Avoca, Pennsylvania: survey dated July 25, 2007, prepared by MK
Associates, Inc., identified as Project No. 1046-07-1264:109.

Oakwood Lake Village, Tunkhannock, Pennsylvania: survey dated May 14, 2007,
prepared by MK Associates, Inc., identified as Project No. 1046-07-1264:111.














I - 1




EAST\43617630.13 10/29/10










EXHIBIT J




NOTICES OF LITIGATION AND CONDEMNATION




Brookside Village – None.

Maple Manor  – None.

Moosic Heights – Borough of Moosic Municipal Lien Number 2010-CIV-50645.  The
Borough of Moosic recorded a Municipal Tax Lien on the real property for unpaid
trash service fees owed by residents.  As part of settlement negotiations, the
Borough of Moosic filed  a Praecipe to Withdraw the Lien Without Prejudice on
August 17, 2010.  Settlement negotiations are ongoing.

Oakwood Lake Estates – None.

Pleasant View Estates - None.











J - 1




EAST\43617630.13 10/29/10










EXHIBIT K




CONFIDENTIALITY AGREEMENT




[attached]





K - 1




EAST\43617630.13 10/29/10










EXHIBIT L




ACCESS AGREEMENT




[attached]








L - 1




EAST\43617630.13 10/29/10










EXHIBIT M




SCHEDULE OF PERSONAL PROPERTY




Brookside Village:




Dell computer system

1 - Brother printer

1 – Brother printer/fax/copier

4 – Filing cabinets

1 – Paper shredder

1 – Floor safe

Phones

2 – Desks

3 – Office chairs




Scag lawn mower    Serial 6711188

Stihl backpack blower  Model BR400

Stihl weed wacker  Model FS100RX

Echo hedge trimmer gas

Generator - Power Back 5000  Serial 9912275382

Small compressor  - Campbell

Utility wagon – Huskee

Golf Cart – Yamaha

Misc. shovels, Rakes, fuel cans, wheel barrow, ladders




Ford F-250 pick up truck VIN 1FTNF21555EA13167

Fisher plow

Fisher Pro-cast Hopper salt spreader




Maple Manor:




2 – Dell Computer systems

2 -  Desks

6 -  Office Chairs

1 – Brother copier/printer/fax

3 -  Filing Cabinets

1 – Key cabinet

1 – Paper shredder

Phones

Kodak camera




Stihl chain saw  Model MS290

Dayton  heater

Craftsman compressor  Serial 91915290

Skill saw table saw

Pressure washer  intek 206

Post hole auger gas

Stihl weed wacker

Troybuilt push mower

John Deere riding mower  Model 325

Yamaha golf cart

EZ Go golf cart

1 – Black and decker drill

1 – Hand grinder

Misc. shovels, rakes, fuel cans, hand tools, wheel barrow




2003 Dodge utility dump truck VIN 3D7MU46D73G838409

Fisher Plow

Salt Spreader





M - 1




EAST\43617630.13 10/29/10













Moosic Heights:




Dell computer system

1 – Brother copier/printer/fax

1 – HP color printer

1 – Desk

3 – Chairs

2 – Filing cabinets

1 – Paper shredder

Phones




1 – Wheel horse riding lawn mower

1 – John Deere riding lawn mower  Serial M00326B097783

1 - Push mower Serial 12070400750

1 – Utility cart for mower

McCulloch leaf blower  Serial 062702M32EM

Stihl weed wacker model FS46

Bolens gas edger

Yamaha golf cart

Reddy heater

Small compressor

Misc. shovels, rakes, fuel cans, wheel barrow,




2002 Dodge truck VIN 3B7MF36Z92M237657

Fisher plow 9’

Buyer salt spreader




Oakwood Lake Estates:




1 -  Dell computer system

1 -  Brother copier/fax/printer

1 – Brother printer

1 – Metal cabinet

2 – Filing cabinets

1 – Paper shredder

2 – Small lateral filing cabinet

2 – Desks

3 – Office chairs




Yamaha golf cart

John Deere riding lawn mower GSX 48” / snowblower attachment

Utility cart for lawn mower

MTD push mower

Stihl Leaf Blower  Model BR550

Stihl weed wacker  Model FS80R

Thermo heater  Serial  C089083174




2002 Dodge truck VIN 3B6MF36W22M291389

Fisher plow

Buyers salt spreader

Misc. shovels, rakes, fuel cans, ladders, wheel barrow, hand tools








M - 2




EAST\43617630.13 10/29/10










Pleasant View Estates:




Dixie Chopper  Model SE2750

John Deere Backhoe  JD 310

Yamaha golf cart

Misc. shovels, rakes, ladders, fuel cans




1998 Chevy truck VIN 1GBJC34F3WF014383

Western plow




1995 Chevy 3500 VIN 1GBJC34F6SE206476

Western plow





M - 3




EAST\43617630.13 10/29/10










EXHIBIT N




FORM OF NOTICE TO VENDORS













Date







Re:

Notice of Change of Ownership of

[Name of Property]

[Property Address]

[City, State]













Reference is made to an agreement with respect to the furnishing by you of
certain services at the captioned property.




Effective this date, the new owner of the property is
___________________________.  You should direct all bills, notices and other
communications to ____________________________________.







Very truly yours,




SELLER







By:   _______________________________

   Name:    __________________________

    Title:   ______________________________








N - 1




EAST\43617630.13 10/29/10










EXHIBIT O




OTHER SECTION 5.2 PRORATIONS




None.








O - 1




EAST\43617630.13 10/29/10










EXHIBIT P




HOMES







Park Owned Homes as of 10/18/10

        

Community

Lot #

Serial Number

Manufacturer

Box Size

Year

5242 BROOKSIDE (PA)

187R    

PAFL422A52845-HP13

Fleetwood

14 x 66

2005

5242 BROOKSIDE (PA)

096R    

PAFL522AB53595HP13

Fleetwood

28 x 44

2006

5242 BROOKSIDE (PA)

085R    

vafl519a61936hp13

Fleetwood

16 x 66

2006

5242 BROOKSIDE (PA)

055R    

19-06-614-12036

Champion

28 x 44

2006

5242 BROOKSIDE (PA)

092R    

19-06-614-12030ab

Champion

28 x 44

2006

5242 BROOKSIDE (PA)

188R    

12234531AB

Redman

32 x 40

1999

5241 PLEASANT VIEW (PA)

063R    

PAFL422A52875HP13

Fleetwood

14 x 66

2005

5241 PLEASANT VIEW (PA)

102R    

vafl519a61938hp13

Fleetwood

16 x 66

2006

5255 MAPLE MANOR

048R    

PAFL422A52856HP13

Fleetwood

14 x 76

2005

5255 MAPLE MANOR

140R    

PAFL422A52864-HP13

Fleetwood

14 x 76

2005

5255 MAPLE MANOR

210R    

PAFL422A53035-HP13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

217R    

PAFL422A53036-HP13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

227R    

PAFL522A53404-HP13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

235R    

PAFL522A53405-HP13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

268R    

PAFL522A53408-HP13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

267R    

PAFL522A53411-HP13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

242R    

pafl522a53413hp13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

259R    

PAFL522A53412HP13

Fleetwood

14 x 66

2005

5255 MAPLE MANOR

071R    

VAFL519A61821HP13

Fleetwood

14 x 66

2006

5255 MAPLE MANOR

056R    

VAFL519A61825HP13

Fleetwood

14 x 66

2006

5255 MAPLE MANOR

234R    

VAFL519A61826HP13

Fleetwood

14 x 66

2006

5255 MAPLE MANOR

086R    

VAFL519A61822HP13

Fleetwood

14 x 66

2006

5255 MAPLE MANOR

082R    

VAFL519A61843-HP13

Fleetwood

14 x 56

2006

5255 MAPLE MANOR

258R    

vafl519a61824-hp13

Fleetwood

14 x 66

2006

5255 MAPLE MANOR

096R    

VAFL519A61841-HP13

Fleetwood

14 x 56

2006

5255 MAPLE MANOR

005R    

12242693

Redman

14 x 66

2004

5255 MAPLE MANOR

205R    

12241026

Redman

14 x 66

2003

5255 MAPLE MANOR

270R    

08L65303

Liberty

14 x 76

1997

5255 MAPLE MANOR

006R    

6387

Not Applicable

16 x 76

1985

5257 MOOSIC HEIGHTS

313R    

pafl522a53456hp13

Fleetwood

24 x 44

2005

5257 MOOSIC HEIGHTS

511R    

PAFL522A53407HP13

Fleetwood

14 x 66

2005

5257 MOOSIC HEIGHTS

704R    

PAFL522A53409HP13

Fleetwood

14 x 66

2005

5257 MOOSIC HEIGHTS

602R    

PAFL522A53513HP13

Fleetwood

14 x 66

2005

5257 MOOSIC HEIGHTS

116R    

pafl522a53417hp13

Fleetwood

14 x 66

2006

5257 MOOSIC HEIGHTS

707R    

pafl522a53509hp13

Fleetwood

14 x 66

2006

5257 MOOSIC HEIGHTS

603R    

pafl522a53511hp13

Fleetwood

14 x 66

2006

5257 MOOSIC HEIGHTS

610R    

VAFL519A61829-HP13

Fleetwood

14 x 66

2006

5257 MOOSIC HEIGHTS

719R    

VAFL519A61828-HP13

Fleetwood

14 x 66

2006





EAST\43617630.1310/29/10

P-1

















5257 MOOSIC HEIGHTS

317R    

VAFL519A61830-HP13

Fleetwood

14 x 66

2006

5257 MOOSIC HEIGHTS

204R    

VAFL519A61844HP13

Fleetwood

14 x 56

2006

5257 MOOSIC HEIGHTS

209R    

vafl519a61845-hp13

Fleetwood

14 x 56

2006

5257 MOOSIC HEIGHTS

500R    

5K110791I

Skyline

14 x 76

1996

5257 MOOSIC HEIGHTS

508R    

m310-0172-v

Skyline

16 x 76

2007

5257 MOOSIC HEIGHTS

608R    

NLH1140

Not Applicable

14 x 70

1991

5259 OAKWOOD (PA)

17R     

11716

Not Applicable

14 x 56

1987

5259 OAKWOOD (PA)

59R     

VAFL519A61942HP13

Fleetwood

16 x 66

2006

5259 OAKWOOD (PA)

57R     

VAFL519A61943HP13

Fleetwood

16 x 66

2006

5259 OAKWOOD (PA)

15R     

VAFL519A61941HP13

Fleetwood

16 x 66

2006

5259 OAKWOOD (PA)

02R     

PAFL522AB53535BH13

Fleetwood

24 x 44

2006




Manager/Office Homes

Brookside 5242

089O

PAFL422A53003-HP13

Fleetwood

14 x 56

2005

Brookside 5242

202M

0110-0263-P

Skyline

14 x 66

1980

Moosic Heights 5257

118O

VAFL519A61847HP13

Fleetwood

14 x 56

2006





EAST\43617630.1310/29/10

P-2













EXHIBIT Q




NOTES




As of October 18, 2010

[purchaseandsaleagreementf002.gif] [purchaseandsaleagreementf002.gif]





EAST\43617630.1310/29/10

Q-1













EXHIBIT R




RECOURSE NOTES




As of October 18, 2010




[purchaseandsaleagreementf004.gif] [purchaseandsaleagreementf004.gif]





EAST\43617630.1310/29/10

R-1













[purchaseandsaleagreementf006.gif] [purchaseandsaleagreementf006.gif]





EAST\43617630.1310/29/10

R-1













EXHIBIT S




ADDITIONAL HOMES




None.








EAST\43617630.1310/29/10

S-1













EXHIBIT T




INDEMNITY







BUYER’S INDEMNIFICATION







___________________, a _________________ (“Buyer”), makes this Buyer’s
Indemnification in favor of ___________________, a Delaware limited liability
company and its affiliates and related parties (collectively, the “Seller
Parties”).  For good and valuable consideration, Buyer hereby agrees to protect,
defend, release, indemnify and hold harmless the Seller Parties from any Losses
(defined below) imposed on, incurred by, or asserted against any of the Seller
Parties, directly or indirectly, arising out of or in connection with the
manufactured homes for which a certificated of title was not delivered to Buyer
at Closing (as such term is defined in the Purchase and Sale Agreement dated as
of __________, 20 _________ between Buyer and ______________ (including those
manufactured homes listed on Schedule 1 attached hereto) and any incidents
occurring in, on, under or around such homes after the date of the Closing.  The
term “Losses” shall mean any claims, suits, liabilities, actions, proceedings,
obligations, debts, damages, losses, costs, expenses, fines, penalties, charges,
fees, judgments, awards, and amounts paid in settlement of whatever kind
including attorneys’ fees and all other costs of defense.




______________________, a ______________________







By: _____________________________________________

Name:   _________________________________________

Title:     _________________________________________
Date:     _______________, 20____








EAST\43617630.13 10/29/10 1










SCHEDULE 1 TO EXHIBIT T




List of Homes








EAST\43617630.13 10/29/10 2










EXHIBIT U




FORM OF ASSIGNMENT OF SUPPLEMENTAL AGREEMENTS

THIS ASSIGNMENT OF SUPPLEMENTAL AGREEMENTS (“Assignment”) is made as of the ___
day of ________________, 20 ____ by and among ENSPIRE FINANCE LLC, a  Delaware
limited liability  company, ARC DEALERSHIP LLC, a Delaware limited liability
company, and ____________, a Delaware limited liability company (“__________”)
(each of the foregoing may be individually referred to as an “Assignor”, and
collectively as “Assignors”) and ______________, a ______________ (“Assignee”).







W I T N E S S E T H:




WHEREAS, by Purchase and Sale Agreement (“Sale Agreement”) dated as of
_____________, 200__, by and between ____________, a ____________(“Seller”) and
Assignee, Seller agreed to sell to Assignee certain real property, and the
improvements located thereon (the “Community”) as more particularly described in
the Sale Agreement: and




WHEREAS, certain residents of the Community may have delivered so-called
Supplemental Agreements or similar agreements (collectively, the “Supplemental
Agreements”) to one or more of the Assignors pursuant to which any such resident
agrees to pay certain liquidated damages to Assignor in the event such resident
does not maintain its home in the Community; and

WHEREAS, Assignor desires to assign its rights, title and interest under the
Supplemental Agreements for the Community.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

1.

Assignment of Supplemental Agreements.  Each Assignor hereby assigns, sets over
and transfers to each Assignee all right, title and interest of each respective
Assignor in, to and under (if and to the extent assignable by Assignor without
expense to Assignor) the Supplemental Agreements.

2.

Assumption.  Each Assignee hereby assumes and takes responsibility for all
damages, losses, costs, claims, liabilities, expenses, demands, and obligations
of any kind or nature whatsoever attributable to the Supplemental Agreements
arising or accruing after the date hereof.

3.

Affiliate Agreements.  Notwithstanding anything to the contrary contained in the
Sale Agreement and any of the other documents entered into and/or delivered in
connection with the transaction referred to in the Sale Agreement, no right,
title or interest in any Affiliate Agreement has been assigned, sold or
transferred in any manner to any Assignee or affiliate thereof and each Assignee
agrees, on behalf of itself and any affiliate, that any purported assignment of
such right, title or interest shall be null, void and of no force and effect.
 For purposes hereof, an “Affiliate Agreement” shall include any agreement,
written or oral, between or among one or more of the Assignors and/or any direct
or indirect affiliates or related parties of any Assignor.

4.

Miscellaneous.  This Assignment and the obligations of the parties hereunder
shall survive the closing of the transactions referred to in the Sale Agreements
and shall not be merged therein, shall be binding upon and inure to the benefit
of the parties hereto, their respective legal representatives, successors and
assigns, shall be governed by and construed in accordance with the laws of the
State of



 







EAST\43617630.1310/29/10

U-1










and may not be modified or amended in any manner other than by a written
agreement signed by the party to be charged therewith.

4.

Severability.  If any term or provision of this Assignment or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Assignment or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Assignment shall be valid and enforced to the fullest extent
permitted by law.

5.

Counterparts.  This Assignment may be executed in counterparts, each of which
shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.

ASSIGNOR:




ARC DEALERSHIP LLC, a Delaware limited liability company




By:______________________________________

Name: ___________________________________




Title:____________________________________

 

ENSPIRE FINANCE LLC, a Delaware limited liability company




By:_____________________________________

Name:___________________________________

Title:____________________________________




___________________, a Delaware limited liability company




By:______________________________________




Name:___________________________________




Title:____________________________________










ASSIGNEE:




_______________________________, a _________________




By:______________________________________




Name:___________________________________




Title:____________________________________











EAST\43617630.1310/29/10

U-2










EXHIBIT V




TITLE POLICIES

[see attached]








EAST\43617630.1310/29/10

V-1










EXHIBIT W




VIOLATIONS

Brookside Village – Upon removal of underground storage tanks at the community,
2 tanks at Brookside Village were found to be leaking and The Pennsylvania Dept
of Environmental Protection (“PADEP”) issued a violation.  Remediation efforts
were subsequently completed and Seller has submitted the remediation report and
site assessments to PADEP and is awaiting a response that no further action is
necessary.




Maple Manor – None.




Moosic Heights - The Borough of Moosic filed a Municipal Tax Lien on the real
property for unpaid trash service fees owed by residents (Borough of Moosic
Municipal Lien Number 2010-CIV-50645).  As part of settlement negotiations, the
Borough of Moosic filed a Praecipe to Withdraw the Lien Without Prejudice on
August 17, 2010.  Settlement negotiations are ongoing.




Oakwood Lake Estates - None. 




Pleasant View Estates - Upon removal of underground storage tanks at the
community, 1 tank at Pleasant View Estates was found to be leaking and PADEP
issued a violation.  Remediation efforts were subsequently completed and Seller
has submitted the remediation report and site assessments to PADEP and is
awaiting a response that no further action is necessary.














EAST\43617630.1310/29/10

W-1


